EXHIBIT 10.1

 

CERTAIN INFORMATION (INDICATED BY ASTERISKS) HAS BEEN OMITTED FROM THIS DOCUMENT
BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE
REGISTRANT IF PUBLICLY DISCLOSED

amended and restated

LOAN AND SECURITY AGREEMENT

THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT is made and dated as of
January 8, 2020, and is entered into by and between CHEMOCENTRYX, INC., a
Delaware corporation, and each of its Qualified Subsidiaries (hereinafter
collectively referred to as the “Borrower”), the several banks and other
financial institutions or entities from time to time parties to this Agreement
(collectively, referred to as “Lender”) and HERCULES CAPITAL, INC., a Maryland
corporation, in its capacity as administrative agent and collateral agent for
itself and the Lender (in such capacity, the “Agent”), and amends and restates
in its entirety that certain Loan and Security Agreement between Borrower,
Lender and Agent, dated as of December 28, 2017 (as amended by that certain
Amendment No. 1 to Loan and Security Agreement dated as of December 13, 2018,
and as further amended, waived, or otherwise modified from time to time prior to
the date hereof, the “Original Agreement”).

RECITALS

A.Borrower, Lender and Agent previously have entered into that certain Original
Agreement, pursuant to which Lender has agreed to extend and make available to
Borrower certain advances of money, $20,000,000 (the “Term Loan”) of which is
currently outstanding.

B.Borrower has requested Lender to make available to Borrower a loan in an
aggregate principal amount of up to One Hundred Million Dollars
($100,000,000.00) (the “New Loan”);

C.Lender is willing to extend the New Loan on the terms and conditions set forth
in this Agreement.

D.Borrower, Lender and Agent have now agreed to amend and restate the Original
Agreement in its entirety, as set forth in this Agreement, without constituting
a novation; and

AGREEMENT

NOW, THEREFORE, Borrower, Agent and Lender agree that the Original Agreement is
hereby amended and restated in its entirety as follows:

 

 

 

***

Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

1





--------------------------------------------------------------------------------

 

SECTION 1.  DEFINITIONS AND RULES OF CONSTRUCTION

1.1Unless otherwise defined herein, the following capitalized terms shall have
the following meanings:

“AAV” means Anti-Neutrophil Cytoplasmic Auto-Antibody Associated Vasculitis.

“Account Control Agreement(s)” means any agreement entered into by and among the
Agent, Borrower and a third party Bank or other institution (including a
Securities Intermediary) in which Borrower maintains a Deposit Account or an
account holding Investment Property and which perfects Agent’s first priority
security interest in the subject account or accounts.

“ACH Authorization” means the ACH Debit Authorization Agreement in substantially
the form of Exhibit I, which account numbers shall be redacted for security
purposes if and when filed publicly by the Borrower.

“Advance(s)” means, as applicable, a Term Loan Advance or a New Loan Advance.

“Advance Date” means the funding date of any Advance.

“Advance Request” means a request for an Advance submitted by Borrower to Agent
in substantially the form of Exhibit A, which account numbers shall be redacted
for security purposes if and when filed publicly by the Borrower.

“Affiliate” means (a) any Person that directly or indirectly controls, is
controlled by, or is under common control with the Person in question, (b) any
Person directly or indirectly owning, controlling or holding with power to vote
twenty percent (20%) or more of the outstanding voting securities of another
Person, or (c) any Person twenty percent (20%) or more of whose outstanding
voting securities are directly or indirectly owned, controlled or held by
another Person with power to vote such securities.  As used in the definition of
“Affiliate,” the term “control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.

“Agent” has the meaning given to it in the preamble to this Agreement.

“Agreement” means this Amended and Restated Loan and Security Agreement, as
amended from time to time.

 

***

Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

2



--------------------------------------------------------------------------------

 

“Amortization Date” means (i) with respect to the Tranche 1 Term Loan, the
Tranche 1 Amortization Date, (ii) with respect to the Tranche 2 Term Loan, the
Tranche 2 Amortization Date and (iii) with respect to the New Loan, the New Loan
Amortization Date.

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to Borrower or any of its Affiliates from time to time
concerning or relating to bribery or corruption, including without limitation
the United States Foreign Corrupt Practices Act of 1977, as amended, the UK
Bribery Act 2010 and other similar legislation in any other jurisdictions.

“Anti‑Terrorism Laws” means any laws, rules, regulations or orders relating to
terrorism or money laundering, including without limitation Executive Order No.
13224 (effective September 24, 2001), the USA PATRIOT Act, the laws comprising
or implementing the Bank Secrecy Act, and the laws administered by OFAC.

“Approval Milestone” means satisfaction of each of the following events: (a) no
Default or Event of Default shall have occurred and be continuing; and (b)
Borrower’s receipt of FDA approval of the NDA for Avacopan for the treatment of
AAV, with a labeled indication generally consistent with that sought in
Borrower’s NDA filing, subject to verification by Agent (including supporting
documentation reasonably requested by Agent).

“Assignee” has the meaning given to it in Section 11.13.

“Avacopan” means an orally-administered complement inhibitor targeting the C5a
receptor, being developed for orphan diseases.

“Blocked Person” means any Person:  (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order No.
13224, (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.

“Borrower Products” means all compounds, products, software, service offerings,
technical data or technology currently being developed, designed, manufactured
or sold by Borrower or which Borrower intends to sell, license, or distribute in
the future including any products or service offerings under development,
collectively, together with all products, software, service offerings, technical
data or technology that have been sold, licensed or distributed by Borrower
since its incorporation.

 

***

Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

3



--------------------------------------------------------------------------------

 

“Business Day” means any day other than Saturday, Sunday and any other day on
which banking institutions in the State of California are closed for business.

“C3G” means complement 3 glomerulopathy.

“Cash” means all cash, cash equivalents and liquid funds.

“CCX140” means an orally-administered inhibitor of the chemokine receptor known
as CCR2.

“Change in Control” means any reorganization, recapitalization, consolidation or
merger (or similar transaction or series of related transactions) of Borrower,
sale or exchange of outstanding shares (or similar transaction or series of
related transactions) of Borrower in which the holders of Borrower’s outstanding
shares immediately before consummation of such transaction or series of related
transactions do not, immediately after consummation of such transaction or
series of related transactions, retain shares representing more than fifty
percent (50%) of the voting power of the surviving entity of such transaction or
series of related transactions (or the parent of such surviving entity if such
surviving entity is wholly owned by such parent), in each case without regard to
whether Borrower is the surviving entity.  

“Claims” has the meaning given to it in Section 11.10.

“Closing Date” means December 28, 2017, the date of the Original Agreement.

“Collateral” means the property described in Section 3.

“Common Stock” means the Common Stock, $0.001 par value per share, of the
Borrower.

“Confidential Information” has the meaning given to it in Section 11.12.

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
Indebtedness, lease, dividend, letter of credit or other obligation of another,
including any such obligation directly or indirectly guaranteed, endorsed,
co-made or discounted or sold with recourse by that Person, or in respect of
which that Person is otherwise directly or indirectly liable; (ii) any
obligations with respect to undrawn letters of credit, corporate credit cards or
merchant services issued for the account of that Person; and (iii) all
obligations arising under any interest rate, currency or commodity swap
agreement, interest rate cap agreement, interest rate collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; provided, however,
that the term “Contingent Obligation” shall not include endorsements for
collection or deposit in the ordinary course of business.  The amount of any
Contingent Obligation shall be deemed, without duplication of the primary
obligation, to be an amount equal to the stated or determined amount of the
primary obligation in respect of which such Contingent Obligation is made or, if
not stated or

 

***

Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

4



--------------------------------------------------------------------------------

 

determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith; provided, however, that such amount
shall not in any event exceed the maximum amount of the obligations under the
guarantee or other support arrangement. For the avoidance of doubt, no Permitted
Bond Hedge Transaction or Permitted Warrant Transaction will be considered a
Contingent Obligation of Borrower.

“Copyright License” means any written agreement granting any right to use any
Copyright or Copyright registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

“Copyrights” means all copyrights, whether registered or unregistered, held
pursuant to the laws of the United States of America, any State thereof, or of
any other country.

“Default” means any event, with the giving of any notice or passage of time, or
both, would be an Event of Default.

“Deposit Accounts” means any “deposit accounts,” as such term is defined in the
UCC, and includes any checking account, savings account, or certificate of
deposit.

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

“Equity Interests” means, with respect to any Person, the capital stock,
partnership or limited liability company interest, or other equity securities or
equity ownership interests of such Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

“Event of Default” has the meaning given to it in Section 9.

“Excluded Account” means any of the following accounts which are designated as
such in writing to Agent as of the New Loan Effective Date or, with respect to
any account opened after the New Loan Effective Date, in the next Compliance
Certificate delivered after such account is opened: (i) accounts used
exclusively to maintain cash collateral subject to a Lien described in clause
(xiv) of the defined term “Permitted Lien”, (ii) any payroll or benefits
account, provided that the aggregate balance of all such accounts shall not
exceed the amount of all payroll or related benefit payments required to be made
in the two next payroll periods, and (iii) any zero balance account.

 

***

Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

5



--------------------------------------------------------------------------------

 

“FDA” means the U.S. Food and Drug Administration or any successor thereto.

“Financial Statements” has the meaning given to it in Section 7.1.

“First Interest Only Extension Conditions” shall mean satisfaction of each of
the following events: (a) no Event of Default shall have occurred and be
continuing; and (b) on or before [***], Borrower shall have achieved the
Approval Milestone.

“Foreign Subsidiary” means any Subsidiary other than a Subsidiary organized
under the laws of any state within the United States of America, or a Subsidiary
organized under the laws of any state within the United States of America that
has no material assets other than the equity interests in another Foreign
Subsidiary.

“FSGS” means focal segmental glomerulosclerosis.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.

“HS” means hidradenitis suppurativa.

“Indebtedness” means indebtedness of any kind, including (a) all indebtedness
for borrowed money or the deferred purchase price of property or services
(excluding trade credit entered into in the ordinary course of business),
including reimbursement and other obligations with respect to surety bonds and
letters of credit, (b) all obligations evidenced by notes, bonds, debentures or
similar instruments, (c) all capital lease obligations, and (d) all Contingent
Obligations.

“Intellectual Property” means all of Borrower’s Copyrights; Trademarks; Patents;
Licenses; trade secrets and inventions; mask works; Borrower’s applications
therefor and reissues, extensions, or renewals thereof; and Borrower’s goodwill
associated with any of the foregoing, together with Borrower’s rights to sue for
past, present and future infringement of Intellectual Property and the goodwill
associated therewith.

“Investment” means any beneficial ownership (including stock, partnership or
limited liability company interests) of or in any Person, or any loan, advance
or capital contribution to any Person or the acquisition of any asset of another
Person not in the ordinary course of Borrower’s business.

“Joinder Agreements” means for each Qualified Subsidiary, a completed and
executed Joinder Agreement in substantially the form attached hereto as Exhibit
G.

“Lender” has the meaning given to it in the preamble to this Agreement.

 

***

Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

6



--------------------------------------------------------------------------------

 

“License” means any Copyright License, Patent License, Trademark License or
other license of Intellectual Property rights or interests.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
and any lease in the nature of a security interest.

“Loan” means the Advances made under this Agreement.

“Loan Documents” means this Agreement, the Right to Invest Agreement, the Notes
(if any), the ACH Authorization, the Account Control Agreements, the Joinder
Agreements, all UCC Financing Statements, any Subordination Agreement (to the
extent applicable), and any other documents executed in connection with the
Secured Obligations or the transactions contemplated hereby, as the same may
from time to time be amended, modified, supplemented or restated.

“Market Capitalization” means, for any given date of determination, an amount
equal to (a) the closing price of Common Stock as reported for such date of
determination (it being understood that a “trading day” shall mean a day on
which shares of Common Stock trade on the NASDAQ in an ordinary trading session)
multiplied by (b) the total number of issued and outstanding shares of Common
Stock that are issued and outstanding on the date of the determination and
listed on the NASDAQ (or, if the primary listing of such Common Stock is on
another exchange, on such other exchange). Such determination shall be
appropriately adjusted for any stock dividend, stock split, stock combination,
reclassification or other similar transaction during the applicable calculation
period.

“Material Adverse Effect” means a material adverse effect upon: (i) the
business, operations, properties, assets or financial condition of Borrower and
its Subsidiaries taken as a whole; or (ii) the ability of Borrower to perform or
pay the Secured Obligations in accordance with the terms of the Loan Documents,
or the ability of Agent or Lender to enforce any of its rights or remedies with
respect to the Secured Obligations; or (iii) the Collateral or Agent’s Liens on
the Collateral or the priority of such Liens.

“Maximum New Loan Amount” means One Hundred Million and No/100 Dollars
($100,000,000.00).

“Maximum Rate” shall have the meaning assigned to such term in Section 2.2.

“Maximum Term Loan Amount” means Twenty Million and No/100 Dollars
($20,000,000.00).

 

***

Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

7



--------------------------------------------------------------------------------

 

“Minimum Cash” has the meaning set forth in Section 7.20(a).

“Minimum Revenue” has the meaning set forth in Section 7.20(b).

“NDA” means submission to the FDA of a new drug application.

“Net Product Revenue” means, for any period of measurement, the aggregate
revenue of Borrower and any of its Subsidiaries from  sales (including without
limitation, through licensing, collaboration or similar arrangements) of
Borrower Products (including royalties) on a consolidated basis as determined in
accordance with GAAP for such period.  “Net Product Revenue” does not include
any upfront payments, clinical development milestone payments or regulatory
milestone payments from a licensing transaction; provided that, for the
avoidance of doubt, any payments in connection with the sale of Borrower
Products that are comingled or paid along with such upfront, milestone or
regulatory payments shall not be excluded.

“New Loan” means the New Loan Advances made under this Agreement.

“New Loan Advance” means a New Loan Tranche A Advance, a New Loan Tranche B
Advance, a New Loan Tranche C Advance, a New Loan Tranche D Advance or any New
Loan funds advanced under this Agreement.

“New Loan Amortization Date” means September 1, 2022, provided however, if the
First Interest Only Extension Conditions are satisfied, then March 1, 2023, and
if the Second Interest Only Extension Conditions are satisfied, then March 1,
2024.

“New Loan Cash Interest Rate” means for any day a per annum rate of interest
equal to:

(a)(i) the greater of either (x) 8.50% plus the Prime Rate as reported in The
Wall Street Journal minus 5.25%, and (y) 8.50%; (ii)  effective the first fiscal
quarter following Borrower’s achievement of the Revenue Milestone 1, then the
greater of either (x) 8.25% plus the Prime Rate as reported in The Wall Street
Journal minus 5.25%, and (y) 8.25%; (iii) effective the first fiscal quarter
following Borrower’s achievement of the Revenue Milestone 2, then the greater of
either (x) 8.00% plus the Prime Rate as reported in The Wall Street Journal
minus 5.25%, and (y) 8.00%; and (iv) effective the first fiscal quarter
following Borrower’s achievement of the Revenue Milestone 3, then the greater of
either (x) 7.50% plus the Prime Rate as reported in The Wall Street Journal
minus 5.25%, and (ii) 7.50%; in each case, less

(b)For any day during a PIK Deferral Period, the New Loan Cash Interest
Reduction Level for such PIK Deferral Period as determined in accordance with
Section 2A.1(d)(iii).

 

***

Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

8



--------------------------------------------------------------------------------

 

“New Loan Cash Interest Rate Reduction Level” has the meaning set forth in
Section 2A.1(d)(iii).

“New Loan Commitment” means as to any Lender, the obligation of such Lender, if
any, to make a New Loan Advance to the Borrower in a principal amount not to
exceed the amount set forth under the heading “New Loan Commitment” opposite
such Lender’s name on Schedule 1.1B.  

“New Loan Effective Date” means January 8, 2020.

“New Loan End of Term Charge” has the meaning set forth in Section 2A.5.

“New Loan Facility Charge” means as follows:  (a) on the New Loan Effective
Date, $520,000 (representing one percent (1.0%) of the amount of the New Loan
Tranche A and New Loan Tranche B, plus four-tenths percent (0.40%) of the amount
of the New Loan Tranche C), (b) upon funding of an initial New Loan Tranche C
Advance, $180,000 (representing six-tenths percent (0.60%) of the amount of the
New Loan Tranche C), and (c) upon funding of any New Loan Tranche D Advance, one
percent (1.0%) of the amount of the New Loan Tranche D.

“New Loan Maturity Date” means February 1, 2024, provided the New Term Loan
Maturity Date shall be February 1, 2025 if Borrower achieves the Approval
Milestone on or before [***].

“New Loan Prepayment Charge” shall have the meaning assigned to such term in
Section 2A.4.

“New Loan PIK Interest” has the meaning set forth in Section 2A.1(d)(ii).

“New Loan PIK Interest Rate” means, for any day a per annum rate of interest
equal to (a) during any PIK Deferral Period, the New Loan Cash Interest Rate
Reduction Level, multiplied by 1.2, and (b) otherwise, 0.00%. For illustrative
purposes, if the New Loan Cash Interest Rate Reduction Level is 0.50%, then the
New Loan PIK Interest Rate shall be 0.60% and if the New Loan Cash Interest Rate
Reduction Level is 1.50%, then the New Loan PIK Interest Rate shall be 1.80%.

“New Loan Tranche” means any of the New Loan Tranche A, the New Loan Tranche B,
the New Loan Tranche C or the New Loan Tranche D.

“New Loan Tranche A” means the initial tranche of the New Loan in the amount of
$20,000,000.

“New Loan Tranche A Advance” means any New Loan Tranche A funds advanced under
this Agreement.

 

***

Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

9



--------------------------------------------------------------------------------

 

“New Loan Tranche B” means the second tranche of the New Loan in the amount of
$20,000,000.

“New Loan Tranche B Advance” means any New Loan Tranche B funds advanced under
this Agreement.

“New Loan Tranche C” means the third tranche of the New Loan in the amount of
$30,000,000.

“New Loan Tranche C Advance” means any New Loan Tranche C funds advanced under
this Agreement.

“New Loan Tranche D” means the fourth tranche of the New Loan in the amount of
$30,000,000.

“New Loan Tranche D Advance” means any New Loan Tranche D funds advanced under
this Agreement.

“New Note” means a Promissory Note in substantially the form of Exhibit B-1.

“Non-Disclosure Agreement” means that certain Non-Disclosure Agreement by and
between Hercules Capital, Inc. and ChemoCentryx, Inc. dated as of May 9, 2016.

“Note(s)” means a Term Note or a New Note, as applicable.

“OFAC” is the U.S. Department of Treasury Office of Foreign Assets Control.

“OFAC Lists” are, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

“Original Agreement” has the meaning given to it in the preamble to this
Agreement.

“Patent License” means any written agreement granting any right with respect to
any invention on which a Patent is in existence or a Patent application is
pending, in which agreement Borrower now holds or hereafter acquires any
interest.

“Patents” means all letters patent of, or rights corresponding thereto, in the
United States of America or in any other country, all registrations and
recordings thereof, and all applications for letters patent of, or rights
corresponding thereto, in the United States of America or any other country.

 

***

Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

10



--------------------------------------------------------------------------------

 

“Performance Milestone” means satisfaction of each of the following events: (a)
no Default or Event of Default shall have occurred and be continuing, (b)
Borrower has achieved the Approval Milestone and (c) Borrower [***].

“Permitted Acquisition” means any acquisition (including without limitation by
way of merger) by Borrower of all or substantially all of the assets of another
Person, or of a division or line of business of another Person, or capital stock
of another Person, which is conducted in accordance with the following
requirements:

(a)such acquisition is of a business or Person engaged in a line of business
related to that of the Borrower or its Subsidiaries;

(b)if such acquisition is structured as a stock acquisition, then the Person so
acquired shall either (i) become a wholly-owned Subsidiary of Borrower or of a
Subsidiary and the Borrower shall comply, or cause such Subsidiary to comply,
with 7.13 hereof or (ii) such Person shall be merged with and into Borrower
(with the Borrower being the surviving entity);

(c)if such acquisition is structured as the acquisition of assets, such assets
shall be acquired by Borrower, and shall be free and clear of Liens other than
Permitted Liens;

(d)both immediately before and after such acquisition no Default or Event of
Default shall have occurred and be continuing; and

(e)(i) if such acquisition is located entirely within the United States of
America, then the sum of the purchase price of such proposed new acquisition,
computed on the basis of total acquisition consideration paid or incurred, or to
be paid or incurred, by Borrower with respect thereto, including any contingent
or deferred acquisition consideration, and including the amount of Permitted
Indebtedness assumed or to which such assets, businesses or business or
ownership interest or shares, or any Person so acquired, is subject, shall not
exceed $40,000,000, with a $10,000,000 cap on cash consideration paid for any
single acquisition or group of acquisitions, in any fiscal year; and (ii) if
such acquisition is located outside of the United States of America, then the
sum of the purchase price of such proposed new acquisition, computed on the
basis of total acquisition consideration paid or incurred, or to be paid or
incurred, by Borrower with respect thereto, including any contingent or deferred
acquisition consideration, and including the amount of Permitted Indebtedness
assumed or to which such assets, businesses or business or ownership interest or
shares, or any Person so acquired, is subject, shall not exceed $10,000,000,
with a $5,000,000 cap on cash consideration paid for any single acquisition or
group of acquisitions, in any fiscal year.

 

***

Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

11



--------------------------------------------------------------------------------

 

“Permitted Bond Hedge Transaction” means any call or capped call option (or
substantively equivalent derivative transaction) relating to Borrower’s common
stock (or other securities or property following a merger event or other change
of the common stock of Borrower) purchased by Borrower in connection with the
issuance of any Permitted Convertible Debt.

“Permitted Convertible Debt” means Indebtedness that is convertible into a fixed
number (subject to customary anti-dilution adjustments, “make-whole” increases
and other customary changes thereto) of shares of common stock of Borrower (or
other securities or property following a merger event or other change of the
common stock of Borrower), cash or any combination thereof (with the amount of
such cash or such combination determined by reference to the market price of
such common stock or such other securities); provided that such Indebtedness
shall (a) not require any scheduled amortization or otherwise required payment
of principal prior to, or have a scheduled maturity date, earlier than, one
hundred eighty (180) days after the New Loan Maturity Date, (b) be unsecured,
(c) not be guaranteed by any Subsidiary of Borrower that is not also a Loan
Party, and (d) be Indebtedness of Borrower and not any Subsidiary thereof.

“Permitted Indebtedness” means: (i) Indebtedness of Borrower in favor of Lender
or Agent arising under this Agreement or any other Loan Document; (ii)
Indebtedness existing on the New Loan Effective Date which is disclosed in
Schedule 1A; (iii) Indebtedness of up to $3,000,000 outstanding at any time
secured by a Lien described in clause (vii) of the defined term “Permitted
Liens,” provided such Indebtedness does not exceed the cost of the Equipment or
software or other intellectual property financed with such Indebtedness; (iv)
Indebtedness to trade creditors incurred in the ordinary course of business,
including Indebtedness incurred in the ordinary course of business with
corporate credit cards; (v) Indebtedness that also constitutes a Permitted
Investment or is secured by a Permitted Lien; (vi) Subordinated Indebtedness;
(vii) reimbursement obligations in connection with letters of credit that are
secured by Cash and issued on behalf of the Borrower or a Subsidiary thereof in
an amount not to exceed $10,000,000 at any time outstanding, (viii) Indebtedness
consisting of financing of insurance premiums incurred in the ordinary course of
business not to exceed at any time the amount of such insurance premiums; (ix)
Indebtedness pursuant to interest rate swap, cap, collar or similar arrangements
in an amount not to exceed $2,000,000; (x) Permitted Convertible Debt in an
aggregate principal amount not to exceed $200,000,000 at any one time
outstanding; (xi) other unsecured Indebtedness in an amount not to exceed
$2,000,000 at any time outstanding; (xii) intercompany Indebtedness in
connection with Permitted Investments; (xiii) any committed obligations under
any contract research, contract manufacturing or similar payment agreements in
the ordinary course of Borrower’s business; and (xiv) extensions, refinancings
and renewals of any items of Permitted Indebtedness, provided that the principal
amount is not increased or the terms modified to impose materially more
burdensome terms upon Borrower or its Subsidiary, as the case may be.

 

***

Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

12



--------------------------------------------------------------------------------

 

“Permitted Investment” means: (i) Investments existing on the New Loan Effective
Date which are disclosed in Schedule 1B; (ii) (a) marketable direct obligations
issued or unconditionally guaranteed by the United States of America or any
agency or any State thereof maturing within one year from the date of
acquisition thereof currently having a rating of at least A-2 or P-2 from either
Standard & Poor’s Corporation or Moody’s Investors Service, (b) commercial paper
maturing no more than one year from the date of creation thereof and currently
having a rating of at least A-2 or P-2 from either Standard & Poor’s Corporation
or Moody’s Investors Service, (c) certificates of deposit issued by any bank
with assets of at least $500,000,000 maturing no more than one year from the
date of investment therein or made pursuant to the Investment Policy Guidelines
of the Borrower, dated May 2014, and amendments thereto as approved by
Borrower’s Board of Directors and by Agent and Lender in their discretion, and
(d) money market accounts; (iii) repurchases of stock (A) solely to cover the
tax obligations of the applicable Person in a combined aggregate amount not to
exceed $20,000,000 in any fiscal year, and (B) from former employees, directors,
or consultants of Borrower under the terms of applicable repurchase agreements
at the original issuance price of such securities in a combined aggregate amount
not to exceed $3,000,000 in any fiscal year, provided that no Event of Default
has occurred, is continuing or would exist after giving effect to the
repurchases; (iv) Investments accepted in connection with Permitted Transfers or
Permitted Indebtedness; (v) Investments (including debt obligations) received in
connection with the bankruptcy or reorganization of customers or suppliers and
in settlement of delinquent obligations of, and other disputes with, customers
or suppliers arising in the ordinary course of business; (vi) Investments
consisting of notes receivable of, or prepaid royalties and other credit
extensions, to customers and suppliers who are not Affiliates, in the ordinary
course of business, provided that this subparagraph (vi) shall not apply to
Investments of Borrower in any Subsidiary; (vii) Investments consisting of loans
not involving the net transfer on a substantially contemporaneous basis of cash
proceeds to employees, officers or directors relating to the purchase of capital
stock of Borrower pursuant to employee stock purchase plans or other similar
agreements approved by Borrower’s Board of Directors; (viii) Investments
consisting of travel advances in the ordinary course of business; (ix)
Investments in (A) Borrowers and (B) newly-formed Domestic Subsidiaries,
provided that each such Domestic Subsidiary enters into a Joinder Agreement
promptly after its formation by Borrower and executes such other documents as
shall be reasonably requested by Agent; (x) Investments in Foreign
Subsidiaries  of up to $4,000,000 per year in the aggregate or as approved in
advance in writing by Agent; (xi) joint ventures or strategic alliances in the
ordinary course of Borrower’s business consisting of the licensing of
technology, the development of technology or the providing of technical support
as permitted hereunder, provided that any cash Investments by Borrower do not
exceed $2,000,000 in the aggregate in any fiscal year; (xii) Investments in
Permitted Acquisitions; (xiii) Borrower’s entry into (including payments of
premiums in connection therewith), and the performance of obligations under, any
Permitted Bond Hedge Transactions and Permitted Warrant Transactions in
accordance with their terms; and (xiv) additional Investments that do not exceed
$4,000,000 in the aggregate.

 

***

Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

13



--------------------------------------------------------------------------------

 

“Permitted Liens” means any and all of the following: (i) Liens in favor of
Agent or Lender; (ii) Liens existing on the New Loan Effective Date which are
disclosed in Schedule 1C; (iii) Liens for taxes, fees, assessments or other
governmental charges or levies, either not delinquent or being contested in good
faith by appropriate proceedings; provided, that Borrower maintains adequate
reserves therefor in accordance with GAAP; (iv) Liens securing claims or demands
of materialmen, artisans, mechanics, carriers, warehousemen, landlords and other
like Persons arising in the ordinary course of business and imposed without
action of such parties; provided, that the payment thereof is not yet required;
(v) Liens arising from judgments, decrees or attachments in circumstances which
do not constitute an Event of Default hereunder; (vi) the following deposits, to
the extent made in the ordinary course of business:  deposits under worker’s
compensation, unemployment insurance, social security and other similar laws, or
to secure the performance of bids, tenders or contracts (other than for the
repayment of borrowed money) or to secure indemnity, performance or other
similar bonds for the performance of bids, tenders or contracts (other than for
the repayment of borrowed money) or to secure statutory obligations (other than
Liens arising under ERISA or environmental Liens) or surety or appeal bonds, or
to secure indemnity, performance or other similar bonds; (vii) Liens on
Equipment or software or other intellectual property constituting purchase money
Liens and Liens in connection with capital leases securing Indebtedness
permitted in clause (iii) of “Permitted Indebtedness”; (viii) Liens incurred in
connection with Subordinated Indebtedness; (ix) leasehold interests in leases or
subleases and licenses granted in the ordinary course of business and not
interfering in any material respect with the business of the licensor; (x) Liens
in favor of customs and revenue authorities arising as a matter of law to secure
payment of custom duties that are promptly paid on or before the date they
become due; (xi) Liens on insurance proceeds securing the payment of financed
insurance premiums that are promptly paid on or before the date they become due
(provided that such Liens extend only to such insurance proceeds and not to any
other property or assets); (xii) statutory and common law rights of set-off and
other similar rights as to deposits of cash and securities in favor of banks,
other depository institutions and brokerage firms or securities intermediaries
to cover customary fees, similar expenses and charges but not with respect to
obligations in connection with the purchase or sale of margin securities; (xiii)
easements, servitudes, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business so long as they do not materially impair the value or marketability
of the related property; (xiv) (A) Liens on Cash securing obligations permitted
under clause (vii) of the definition of Permitted Indebtedness and (B) security
deposits in connection with real property leases, the combination of (A) and (B)
in an aggregate amount not to exceed $15,000,000 at any time; (xv) Liens in
connection with Permitted Transfers; and (xvi) Liens incurred in connection with
the extension, renewal or refinancing of the Indebtedness secured by Liens of
the type described in clauses (i) through (xv) above; provided, that any
extension, renewal or replacement Lien shall be limited to the property
encumbered by the existing Lien and the principal amount of the Indebtedness
being extended, renewed or refinanced (as may have been reduced by any payment
thereon) does not increase.

 

***

Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

14



--------------------------------------------------------------------------------

 

“Permitted Transfers” means (i) sales of Inventory in the ordinary course of
business, (ii) non-exclusive licenses and similar arrangements for the use of
Intellectual Property in the ordinary course of business and licenses that could
not result in a legal transfer of title of the licensed property but that may be
exclusive in respects other than territory and that may be exclusive as to
territory only as to discrete geographical areas outside of the United States of
America in the ordinary course of business, including, without limitation, the
licensing arrangements between Borrower and Vifor (International) Ltd. or its
Affiliate as in effect on the New Loan Effective Date, (iii) global exclusive
licenses (A) that could not result in a legal transfer of title of the licensed
property, (B) whose licensor is Borrower or a Qualified Subsidiary that has
signed a Joinder Agreement or is otherwise bound as an obligor under this
Agreement and all license fees and related Rights to Payment are payable to such
licensor, and (C) that provide the licensor thereunder with at least $10,000,000
in net upfront payments, (iv) royalty monetization transactions in the ordinary
course of business subject to terms substantially similar to the global
exclusive licenses permitted pursuant to clause (iii) above; (v) dispositions of
worn-out, obsolete or surplus Equipment at fair market value in the ordinary
course of business, (vi) transfers of Cash in a manner that is not prohibited by
the terms of this Agreement or the other Loan Documents, and (vii) other
transfers of assets, other than Intellectual Property, having a fair market
value of not more than $4,000,000 in the aggregate in any fiscal year.

“Permitted Warrant Transaction” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) relating to
Borrower’s common stock (or other securities or property following a merger
event or other change of the common stock of Borrower) and/or cash (in an amount
determined by reference to the price of such common stock) sold by Borrower
substantially concurrently with any purchase by Borrower of a related Permitted
Bond Hedge Transaction.

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, other entity or government.

“PIK Deferral Period” has the meaning set forth in Section 2A.1(d)(iii).

“Preferred Stock” means at any given time any equity security issued by Borrower
that has any rights, preferences or privileges senior to Borrower’s Common
Stock.

“Prepayment Charge” shall have the meaning assigned to such term in Section 2.5.

“Qualified Subsidiary” means any direct or indirect Domestic Subsidiary other
than any such entity that qualifies as a Foreign Subsidiary, and any Foreign
Subsidiary that enters into a Joinder Agreement.

 

***

Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

15



--------------------------------------------------------------------------------

 

“Receivables” means (i) all of Borrower’s Accounts, Instruments, Documents,
Chattel Paper, Supporting Obligations, letters of credit, proceeds of any letter
of credit, and Letter of Credit Rights, and (ii) all customer lists, software,
and business records related thereto.

“Redemption Conditions” means, with respect to any redemption by Borrower of any
Permitted Convertible Debt, satisfaction of each of the following events: (a) no
Default or Event of Default shall exist or result therefrom, and (b) both
immediately before and at all times after such redemption, Borrower’s
Unrestricted Cash shall be no less than 150% of the outstanding Secured
Obligations.

“Required Lenders” means at any time, the holders of more than 50% of the
aggregate unpaid principal amount of the Loans then outstanding.

“Revenue Milestone 1” means Borrower achieves cumulative Net Product Revenue on
or after the New Loan Effective Date of at least $100,000,000, subject to
verification by Agent (including supporting documentation reasonably requested
by Agent).

“Revenue Milestone 2” means Borrower achieves cumulative Net Product Revenue on
or after the New Loan Effective Date of at least $250,000,000, subject to
verification by Agent (including supporting documentation reasonably requested
by Agent).

“Revenue Milestone 3” means Borrower achieves cumulative Net Product Revenue on
or after the New Loan Effective Date of at least $400,000,000, subject to
verification by Agent (including supporting documentation reasonably requested
by Agent).

“Right to Invest Agreement” means that certain right to invest agreement, dated
as of the date hereof, by and between Lender and Borrower, as amended, amended
and restated, supplemented or otherwise modified from time to time.

“Rights to Payment” has the meaning given to it in Section 3.1.

“Sanctioned Country” shall mean, at any time, a country or territory which is
the subject or target of any Sanctions.

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.

 

***

Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

16



--------------------------------------------------------------------------------

 

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“SBA” shall have the meaning assigned to such term in Section 7.15.

“SBA Funding Date” means each date on which a Lender which is an SBIC funds any
portion of the Term Loan requested by Borrower.

“SBIC” shall have the meaning assigned to such term in Section 7.15.

“SBIC Act” shall have the meaning assigned to such term in Section 7.15.

“SEC” means the Securities and Exchange Commission.

“Second Interest Only Extension Conditions” means satisfaction of each of the
following events: (a) no Default or Event of Default shall have occurred and be
continuing, (b) Borrower shall have achieved the First Interest Only Extension
Conditions, and (c) Borrower’s compliance, at all times (pursuant to the terms
hereof), with the provisions of Section 7.20 through and including January 31,
2023.

“Secured Obligations” means Borrower’s obligations under this Agreement and any
Loan Document, including any obligation to pay any amount now owing or later
arising.

“Securities Act” means the Securities Act of 1933, as amended.

“Submission Milestone” means satisfaction of each of the following events: (a)
no Default or Event of Default shall have occurred and be continuing, and (b)
the FDA’s acceptance for the filing of the NDA submitted by Borrower for
Avacopan for the treatment of AAV.

“Subordinated Indebtedness” means Indebtedness subordinated to the Secured
Obligations in amounts and on terms and conditions satisfactory to Agent in its
sole discretion and subject to a Subordination Agreement in form and substance
satisfactory to Agent in its sole discretion.

“Subordination Agreement” means any written subordination agreement among
Borrower, Agent the subordinating creditor thereunder regarding specific
Subordinated Indebtedness, as applicable.

 

***

Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

17



--------------------------------------------------------------------------------

 

“Subsidiary” means an entity, whether corporate, partnership, limited liability
company, joint venture or otherwise, in which Borrower owns or controls 50% or
more of the outstanding voting securities, including each entity listed on
Schedule 1 hereto.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any governmental authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Commitment” means as to any Lender, the obligation of such Lender, if any,
to make a Term Loan Advance to the Borrower in a principal amount not to exceed
the amount set forth under the heading “Term Commitment” opposite such Lender’s
name on Schedule 1.1A.  

“Term Loan Advance” means any Term Loan funds advanced under this Agreement.

“Term Loan Interest Rate” means for any day a per annum rate of interest equal
to the greater of either (i) 8.05% plus the prime rate as reported in The Wall
Street Journal minus 4.75%, and (ii) 8.05%.

“Term Loan Maturity Date” means (i) with respect to the Tranche 1 Term Loan, the
Tranche 1 Maturity Date, and (ii) with respect to the Tranche 2 Term Loan, the
Tranche 2 Maturity Date.

“Term Note” means a Promissory Note in substantially the form of Exhibit B.

“Trademark License” means any written agreement granting any right to use any
Trademark or Trademark registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

“Trademarks” means all trademarks (registered, common law or otherwise) and any
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States of America, any State thereof or any other
country or any political subdivision thereof.

“Tranche” means either of the Tranche 1 Term Loan or Tranche 2 Term Loan.

“Tranche 1 Amortization Date” means July 1, 2021.

“Tranche 1 Maturity Date” means December 1, 2022.

“Tranche 1 Term Loan” means the initial tranche of the Term Loan of up to
$15,000,000.

 

***

Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

18



--------------------------------------------------------------------------------

 

“Tranche 2 Amortization Date” means July 1, 2021.

“Tranche 2 Maturity Date” means December 1, 2022.

“Tranche 2 Milestone” means (a) no Event of Default shall have occurred and be
continuing; and (b) Borrower’s initiation of a clinical end point trial for at
least two of the three following additional indications: (i) aHUS, (ii) c3G for
avacopan, and (iii) FSGS for CCX140, in each case subject to verification by
Agent in its reasonable discretion.

“Tranche 2 Term Loan” means the second tranche of the Term Loan in the amount of
up to $10,000,000.

“UCC” means the Uniform Commercial Code as the same is, from time to time, in
effect in the State of California; provided, that in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Agent’s Lien on any Collateral is
governed by the Uniform Commercial Code as the same is, from time to time, in
effect in a jurisdiction other than the State of California, then the term “UCC”
shall mean the Uniform Commercial Code as in effect, from time to time, in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.  

“Unrestricted Cash” means Cash held by Borrower subject to an Account Control
Agreement.

Unless otherwise specified, all references in this Agreement or any Annex or
Schedule hereto to a “Section,” “subsection,” “Exhibit,” “Annex,” or “Schedule”
shall refer to the corresponding Section, subsection, Exhibit, Annex, or
Schedule in or to this Agreement.  Unless otherwise specifically provided
herein, any accounting term used in this Agreement or the other Loan Documents
shall have the meaning customarily given such term in accordance with GAAP, and
all financial computations hereunder shall be computed in accordance with GAAP,
consistently applied. Unless otherwise defined herein or in the other Loan
Documents, terms that are used herein or in the other Loan Documents and defined
in the UCC shall have the meanings given to them in the UCC.

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made without giving effect to any treatment of Indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof.  For the avoidance
of doubt, and without limitation of the foregoing, Permitted Convertible Debt
shall at all times be valued at the full stated principal amount thereof and
shall not include any reduction or appreciation in value of the shares
deliverable upon conversion thereof.

 

***

Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

19



--------------------------------------------------------------------------------

 

SECTION 2.  THE TERM LOAN

2.1[Reserved.]

2.2Term Loan.

(a)Advances.

(i)Tranche 1 Term Loan Advance.  Subject to the terms and conditions of this
Agreement, Lender severally (and not jointly) make in an amount not to exceed
its respective Term Commitment, and Borrower agrees to draw, an initial Tranche
1 Term Loan Advance of $5,000,000 on the Closing Date. Beginning on the Closing
Date and continuing through June 15, 2018, Borrower may request additional
Tranche 1 Term Loan Advances in an aggregate amount up to $10,000,000 in minimum
increments of $1,000,000.  The aggregate outstanding Tranche 1 Term Loan
Advances may not exceed $15,000,000.

(ii)Tranche 2 Term Loan Advance.  Subject to the terms and conditions of this
Agreement, beginning on the date the Tranche 2 Milestone is satisfied, and
continuing through December 15, 2018, Borrower may request Tranche 2 Term Loan
Advances in an aggregate amount of $10,000,000 in minimum increments of
$1,000,000.  The aggregate outstanding Tranche 2 Term Loan Advance may not
exceed $10,000,000.

Subject to the terms above, the aggregate outstanding Term Loan Advances shall
not exceed the Maximum Term Loan Amount.  For the avoidance of doubt,
$15,000,000 of the Tranche 1 Term Loan and $5,000,000 of the Tranche 2 Term Loan
are outstanding as of the New Loan Effective Date.

(b)Advance Request.  To obtain a Term Loan Advance, Borrower shall complete,
sign and deliver an Advance Request (at least three (3) Business Days before the
Advance Date other than the Closing Date, which shall be at least one (1)
Business Day) to Agent.  Lender shall fund the Term Loan Advance in the manner
requested by the Advance Request provided that each of the conditions precedent
to such Term Loan Advance is satisfied as of the requested Advance Date.

(c)Interest.  The principal balance shall bear interest thereon from such
Advance Date at the Term Loan Interest Rate based on a year consisting of 360
days, with interest computed daily based on the actual number of days
elapsed.  The Term Loan Interest Rate will float and change on the day the U.S.
prime rate as reported in The Wall Street Journal changes from time to time.

 

***

Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

20



--------------------------------------------------------------------------------

 

(d)Payment.  Borrower will pay interest on each Term Loan Advance on the first
Business Day of each month, beginning the month after the Advance
Date.  Borrower shall repay the aggregate Tranche principal balance that is
outstanding on the day immediately preceding the applicable Amortization Date of
such Tranche, in equal monthly installments of principal and interest (mortgage
style) beginning on such Amortization Date and continuing on the first Business
Day of each month thereafter until the Secured Obligations (other than inchoate
indemnity obligations) with respect to such Tranche are repaid.  The entire
Tranche principal balance and all accrued but unpaid interest hereunder, shall
be due and payable on the Term Loan Maturity Date applicable to such
Tranche.  Borrower shall make all payments under this Agreement without setoff,
recoupment or deduction and regardless of any counterclaim or defense. Lender
will initiate debit entries to the Borrower’s account as authorized on the ACH
Authorization (i) on each payment date of all periodic obligations payable to
Lender under each Term Advance and (ii) out-of-pocket legal fees and costs
incurred by Agent or Lender in connection with Section 11.11 of this Agreement;
provided that, with respect to clause (i) above, in the event that Lender or
Agent informs Borrower that Lender will not initiate a debit entry to Borrower’s
account for a certain amount of the periodic obligations due on a specific
payment date, Borrower shall pay to Lender such amount of periodic obligations
in full in immediately available funds on such payment date; provided, further,
that, with respect to clause (i) above, if Lender or Agent informs Borrower that
Lender will not initiate a debit entry as described above later than the date
that is three (3) Business Days prior to such payment date, Borrower shall pay
to Lender such amount of periodic obligations in full in immediately available
funds on the date that is three (3) Business Days after the date on which Lender
or Agent notifies Borrower of such; provided, further, that, with respect to
clause (ii) above, in the event that Lender or Agent informs Borrower that
Lender will not initiate a debit entry to Borrower’s account for certain amount
of such out-of-pocket legal fees and costs incurred by Agent or Lender, Borrower
shall pay to Lender such amount in full in immediately available funds within
three (3) Business Days.

2.3Maximum Interest.  Notwithstanding any provision in this Agreement or any
other Loan Document, it is the parties’ intent not to contract for, charge or
receive interest at a rate that is greater than the maximum rate permissible by
law that a court of competent jurisdiction shall deem applicable hereto (which
under the laws of the State of California shall be deemed to be the laws
relating to permissible rates of interest on commercial loans) (the “Maximum
Rate”).  If a court of competent jurisdiction shall finally determine that
Borrower has actually paid to Lender an amount of interest in excess of the
amount that would have been payable if all of the Secured Obligations had at all
times borne interest at the Maximum Rate, then such excess interest actually
paid by Borrower shall be applied as follows:  first, to the payment of the
Secured Obligations consisting of the outstanding principal; second, after all
principal is repaid, to the payment of Lender’s accrued interest, costs,
expenses, professional fees and any other Secured Obligations; and third, after
all Secured Obligations are repaid, the excess (if any) shall be refunded to
Borrower.  

 

***

Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

21



--------------------------------------------------------------------------------

 

2.4Default Interest.  In the event any payment is not paid on the scheduled
payment date, other than due to a failure of any ACH debit due solely to an
administrative or operational error of Agent or Lender or Borrower’s bank if
Borrower had the funds to make the payment when due and makes the payment within
three (3) Business Days following Borrower’s knowledge of such failure to pay,
an amount equal to four percent (4%) of the past due amount shall be payable on
demand at Agent’s election. In addition, upon the occurrence and during the
continuation of an Event of Default hereunder, all Secured Obligations,
including principal, interest, compounded interest, and professional fees, shall
bear interest at a rate per annum equal to the rate set forth in Section 2.2(c),
plus four percent (4%) per annum.  In the event any interest is not paid when
due hereunder, delinquent interest shall be added to principal and shall bear
interest on interest, compounded at the rate set forth in Section 2.2(c) or
Section 2.4, as applicable.

2.5Prepayment.  At its option, Borrower may at any time prepay all or a portion
of the outstanding Advances by paying the entire principal balance (or such
portion thereof), all accrued and unpaid interest thereon, together with a
prepayment charge equal to the following percentage of the Advance amount being
prepaid: if such Advance amounts are prepaid in any of the first twelve (12)
months following the funding date of the initial Advance (in the case of the
Tranche 1 Term Loan) or the Advance (in the case of the Tranche 2 Term Loan)
under the applicable Tranche, 2.00%; after twelve (12) months but prior to
twenty four (24) months following the funding date of the initial Advance (in
the case of the Tranche 1 Term Loan) or the Advance (in the case of the Tranche
2 Term Loan) under the applicable Tranche, 1.50%; and thereafter 1.0% (each, a
“Prepayment Charge”).  Borrower agrees that the Prepayment Charge is a
reasonable calculation of Lender’s lost profits in view of the difficulties and
impracticality of determining actual damages resulting from an early repayment
of the Advances.  Borrower shall prepay the outstanding amount of all principal
and accrued interest through the prepayment date and the Prepayment Charge upon
the occurrence of a Change in Control. Notwithstanding the foregoing, Agent and
Lender agree to waive the Prepayment Charge if Agent and Lender (in its sole and
absolute discretion) agree in writing to refinance the Advances prior to the
Term Loan Maturity Date.

 

***

Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

22



--------------------------------------------------------------------------------

 

2.6End of Term Charge.  On the earliest to occur of (i) the applicable Term Loan
Maturity Date, (ii) the date that Borrower prepays all the outstanding Secured
Obligations (other than any inchoate indemnity obligations and any other
obligations which, by their terms, are to survive the termination of this
Agreement) in full, or (iii) the date that the Secured Obligations become due
and payable, Borrower shall pay Lender, in the case of each of the Tranche 2
Term Loan, a charge equal to 6.25% of the aggregate amount of the Term Loan
Advance applicable to such Tranche; and with respect to the Tranche 1 Term Loan
only, a charge equal to the greater of (x) 6.25% of the aggregate amount of
Tranche 1 Term Loan Advances and (y) 6.25% of the aggregate amount of Tranche 1
Term Loan Advances plus 50% of the unfunded portion of the Tranche 1 Term
Loan.  Notwithstanding the required payment date of such charge, it shall be
deemed earned by Lender as of the Closing Date.

2.7Notes.  If so requested by Lender by written notice to Borrower, then
Borrower shall execute and deliver to Lender (and/or, if applicable and if so
specified in such notice, to any Person who is an assignee of Lender pursuant to
Section 11.13) (promptly after the Borrower’s receipt of such notice) a Note or
Notes to evidence Lender’s Term Loans.

2.8Pro Rata Treatment.  Each payment (including prepayment) on account of any
fee and any reduction of the Term Loans shall be made pro rata according to the
Term Commitments of the relevant Lender.

2.9Taxes; Increased Costs.  Borrower, Agent and Lenders each hereby agree to the
terms and conditions set forth on Addendum 2 attached hereto.




 

***

Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

23



--------------------------------------------------------------------------------

 

SECTION 2A.  THE NEW LOAN

2A.1New Loan.

(a)Advances.  

(i)New Loan Tranche A Advance.  Subject to the terms and conditions of this
Agreement, Borrower may request, and if requested, Lender shall severally (and
not jointly) make in an amount not to exceed its respective New Loan Commitment,
New Loan Tranche A Advances in an aggregate principal amount up to $20,000,000
in minimum increments of $1,000,000 beginning on the New Loan Effective Date
through December 15, 2020, provided, however, that on or before March 15, 2020,
Borrower shall request and Lender will make a New Loan Tranche A Advance of at
least $5,000,000.  The aggregate outstanding New Loan Tranche A Advances may not
exceed $20,000,000.

(ii)New Loan Tranche B Advance.  Subject to the terms and conditions of this
Agreement and Borrower’s satisfaction of the Submission Milestone, beginning on
the New Loan Effective Date, and continuing through December 15, 2020, Borrower
may request, and if requested, Lender shall make New Loan Tranche B Advances in
an aggregate principal amount up to $20,000,000 in minimum increments of
$1,000,000.  The aggregate outstanding New Loan Tranche B Advances may not
exceed $20,000,000.

(iii)New Loan Tranche C Advance.  Subject to the terms and conditions of this
Agreement and Borrower’s satisfaction of the Performance Milestone, beginning on
January 1, 2021, and continuing through December 15, 2021, Borrower may request,
and if requested, Lender shall make New Loan Tranche C Advances in an aggregate
principal amount up to $30,000,000 in minimum increments of $1,000,000.  The
aggregate outstanding New Loan Tranche C Advances may not exceed $30,000,000.

(iv)New Loan Tranche D Advance.  Subject to the terms and conditions of this
Agreement and conditioned on approval by Agent’s investment committee in its
sole and unfettered discretion based on Avacopan commercial performance, on or
before December 15, 2022, Borrower may request, and if requested, Lender shall
make New Loan Tranche D Advances in an aggregate principal amount up to
$30,000,000 in minimum increments of $1,000,000.  The aggregate outstanding New
Loan Tranche D Advances may not exceed $30,000,000.

 

***

Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

24



--------------------------------------------------------------------------------

 

(b)Each New Loan Tranche is available independently in accordance with the terms
set forth in Section 2A.1(a), regardless of drawdown of other New Loan Tranches,
but the aggregate outstanding principal amount of New Loan Advances (other than
any New Loan PIK Interest which has been compounded and added to the principal
outstanding) shall not exceed the Maximum New Loan Amount.

(c)New Loan Advance Request.  To obtain a New Loan Advance, Borrower shall
complete, sign and deliver an Advance Request (at least three (3) Business Days
before the Advance Date other than the New Loan Effective Date, which shall be
at least one (1) Business Day) to Agent.  Lender shall fund the New Loan Advance
in the manner requested by the Advance Request provided that each of the
conditions precedent to such New Loan Advance is satisfied as of the requested
Advance Date.

(d)Interest.  

(i)New Loan Cash Interest Rate. Subject to Borrower’s right to reduce the New
Loan Cash Interest Rate during any PIK Deferral Period, the outstanding
principal balance (including, for the avoidance of doubt, the amount of accrued
and unpaid New Loan PIK Interest added to principal pursuant to Section
2A.1(d)(iii)) of each New Loan Advance shall bear interest thereon from the
applicable Advance Date for such New Loan Advance (or, with respect to any
principal constituting New Loan PIK Interest, the date on which such New Loan
PIK Interest is added to principal, as applicable) at the New Loan Cash Interest
Rate (as may be adjusted from time to time in accordance with the definition
thereof) based on a year consisting of 360 days, with interest computed daily
based on the actual number of days elapsed. The New Loan Cash Interest Rate will
float and be determined as of each day in accordance with the definition
thereof.

(ii)New Loan PIK Interest Rate. In addition to interest accrued pursuant to
clause (d)(i) of this Section 2A.1, during any PIK Deferral Period, the
outstanding principal balance (including, for the avoidance of doubt, the amount
of accrued and unpaid New Loan PIK Interest added to principal pursuant to
Section 2A.1(d)(iii)) of each New Loan Advance shall bear interest thereon from
the applicable Advance Date for such New Loan Advance (or, with respect to any
principal constituting New Loan PIK Interest, the date on which such New Loan
PIK Interest is added to principal, as applicable) at the New Loan PIK Interest
Rate, based on a year consisting of 360 days, with interest computed daily based
on the actual number of days elapsed (such interest, the “New Loan PIK
Interest”). On each date on which interest is to be paid as provided in the
first sentence of Section 2A.1(d)(iii), the amount of accrued and unpaid New
Loan PIK Interest with respect to each New Loan Advance shall, in lieu of
payment thereof in cash, be capitalized and added to the outstanding principal
balance of such New Loan Advance so as to increase the outstanding principal
balance of such New Loan Advance, which principal amount shall be payable when
the principal amount of the applicable New Loan Advance is payable in accordance
with Section 2A.1(e).

 

***

Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

25



--------------------------------------------------------------------------------

 

(iii)Borrower may elect, from and after the New Loan Effective Date, from time
to time, to reduce the then current New Loan Cash Interest Rate applicable to
all New Loan Advances by up to one and one-half of one percent (1.50%) per annum
(the level of such rate reduction so elected by the Borrower with respect to any
period, the “New Loan Cash Interest Rate Reduction Level”) for any period (any
period during which such reduction applies, a “PIK Deferral Period”), provided
that (w) each PIK Deferral Period shall commence on the first calendar day of a
month and terminate on the last calendar day of such month, (x) written notice
of the commencement of a PIK Deferral Period shall be delivered to Agent no
later than five (5) Business Days prior to the commencement thereof (or if
later, on or prior to an Advance Date occurring on or prior to the commencement
thereof), (y) each PIK Deferral Period shall be in effect for not less than
three (3) consecutive calendar months and shall terminate on the last calendar
day of the month specified in the written notice referred to in the foregoing
clause (x), subject to adjustment as provided in the penultimate sentence of
this clause (iii) and (z) upon expiration of any PIK Deferral Period, the New
Loan Cash Interest Rate Reduction Level shall cease to apply to any New Loan
Advance until such time as another PIK Deferral Period is in effect in
accordance with this clause (iii). Subject to the foregoing clauses (w) and (y),
the Borrower may terminate or extend any PIK Deferral Period by written notice
delivered to Agent not less than five (5) Business Days prior to any scheduled
termination date of a PIK Deferral Period. Not more than once in any three (3)
consecutive calendar months, the Borrower may, by written notice to Agent at
least five (5) Business Days prior to the first calendar day of any month,
increase or decrease (to an amount not less than zero and not greater than 1.50%
per annum) the New Loan Cash Interest Rate Reduction Level to be applicable
during any PIK Deferral Period, from and after the first day of such month.

(e)Payment. Borrower will pay interest on each New Loan Advance on the first
(1st) day of each month, beginning the month after the applicable Advance Date
for such New Loan Advance; provided that interest accruing at the New Loan PIK
Interest Rate shall not be paid in cash and shall instead be added to the
principal of the New Loan Advance on such date. Commencing with the New Loan
Amortization Date, and continuing on the first Business Day of each month until
the New Loan Maturity Date Borrower shall repay the aggregate New Loan Advances
(including any unpaid New Loan PIK Interest added thereto pursuant to Section
2A.1(d)(ii)), that is outstanding on the day immediately preceding the New Loan
Amortization Date, in equal monthly installments of principal and interest
(mortgage style), and with such payment being in an amount sufficient to fully
amortize the outstanding New Loan principal balance; provided that if the New
Loan Cash Interest Rate is adjusted in accordance with its terms, or the New
Loan Amortization Date or the New Loan Maturity Date is extended, or a PIK
Deferral Period becomes effective, the amount of each subsequent monthly
installment shall be recalculated so that the remaining payments shall be equal
monthly installments of

 

***

Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

26



--------------------------------------------------------------------------------

 

principal and interest (mortgage style) and with such payment being in an amount
sufficient to fully amortize the outstanding New Loan principal balance
beginning on the first Business Day of the month following such recalculation
and continuing on the first Business Day of each month thereafter until the
Secured Obligations (other than inchoate indemnity obligations) are repaid in
full. The entire New Loan principal balance and all accrued but unpaid interest
hereunder, shall be due and payable on New Loan Maturity Date. Borrower shall
make all payments under this Agreement without setoff, recoupment or deduction
and regardless of any counterclaim or defense. Lender will initiate debit
entries to the Borrower’s account as authorized on the ACH Authorization (i) on
each payment date of all periodic obligations payable to Lender under each New
Loan Advance and (ii) out-of-pocket legal fees and costs incurred by Agent or
Lender in connection with Section 11.11 of this Agreement; provided that, with
respect to clause (i) above, in the event that Lender or Agent informs Borrower
that Lender will not initiate a debit entry to Borrower’s account for a certain
amount of the periodic obligations due on a specific payment date, Borrower
shall pay to Lender such amount of periodic obligations in full in immediately
available funds on such payment date; provided, further, that, with respect to
clause (i) above, if Lender or Agent informs Borrower that Lender will not
initiate a debit entry as described above later than the date that is three (3)
Business Days prior to such payment date, Borrower shall pay to Lender such
amount of periodic obligations in full in immediately available funds on the
date that is three (3) Business Days after the date on which Lender or Agent
notifies Borrower of such; provided, further, that, with respect to clause (ii)
above, in the event that Lender or Agent informs Borrower that Lender will not
initiate a debit entry to Borrower’s account for certain amount of such
out-of-pocket legal fees and costs incurred by Agent or Lender, Borrower shall
pay to Lender such amount in full in immediately available funds within three
(3) Business Days.

2A.2Maximum Interest.  Notwithstanding any provision in this Agreement or any
other Loan Document, it is the parties’ intent not to contract for, charge or
receive interest at a rate that is greater than the Maximum Rate. If a court of
competent jurisdiction shall finally determine that Borrower has actually paid
to Lender an amount of interest in excess of the amount that would have been
payable if all of the Secured Obligations had at all times borne interest at the
Maximum Rate, then such excess interest actually paid by Borrower shall be
applied as follows: first, to the payment of the Secured Obligations consisting
of the outstanding principal; second, after all principal is repaid, to the
payment of Lender’s accrued interest, costs, expenses, professional fees and any
other Secured Obligations; and third, after all Secured Obligations are repaid,
the excess (if any) shall be refunded to Borrower.

 

***

Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

27



--------------------------------------------------------------------------------

 

2A.3Default Interest.  In the event any payment is not paid on the scheduled
payment date, other than due to a failure of any ACH debit due solely to an
administrative or operational error of Agent or Lender or Borrower’s bank if
Borrower had the funds to make the payment when due and makes the payment within
three (3) Business Days following Borrower’s knowledge of such failure to pay,
an amount equal to three percent (3%) of the past due amount shall be payable on
demand at Agent’s election.  Upon the occurrence and during the continuation of
an Event of Default hereunder, all Secured Obligations, including principal,
interest, compounded interest, and professional fees, shall bear interest at a
rate per annum equal to the rate set forth in Section 2A.1(d), plus three
percent (3%) per annum. In the event any interest is not paid when due
hereunder, delinquent interest shall be added to principal and shall bear
interest on interest, compounded at the rate set forth in Section 2A.1(d) or
Section 2A.3, as applicable.

2A.4New Loan Prepayment.  At its option, Borrower may at any time prepay all or
a portion of the outstanding New Loan Advances by paying the entire principal
balance (or such portion thereof), all accrued and unpaid interest thereon,
together with a prepayment charge equal to the following percentage of the New
Loan Advance amount (which Advance amount shall include, for the avoidance of
doubt, any principal that has been added to the principal balance of such
Advance pursuant to Section 2A.1(d)(ii)) being prepaid: if such New Loan Advance
amounts are prepaid in any of the first twelve (12) months following the New
Loan Effective Date, 2.0%; after twelve (12) months but prior to twenty four
(24) months following the New Loan Effective Date, 1.50%; after twenty-four (24)
months following the New Loan Effective Date and thereafter, 1.0% (each, a “New
Loan Prepayment Charge”). Borrower agrees that any New Loan Prepayment Charge is
a reasonable calculation of Lender’s lost profits in view of the difficulties
and impracticality of determining actual damages resulting from an early
repayment of the New Loan Advances. Borrower shall prepay the outstanding amount
of all principal and accrued interest through the prepayment date and any New
Loan Prepayment Charge upon the occurrence of a Change in Control. Any amounts
paid under this Section shall be applied by Agent to the then unpaid amount of
any Secured Obligations (including principal and interest) in such order and
priority as Agent may choose in its sole discretion.  Notwithstanding the
foregoing, Agent and Lender agree to waive the New Loan Prepayment Charge if
Agent and Lender (in its sole and absolute discretion) agree in writing to
refinance the New Loan Advances prior to the New Loan Maturity Date.

 

***

Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

28



--------------------------------------------------------------------------------

 

2A.5New Loan End of Term Charge.  On the earliest to occur of (i) the New Loan
Maturity Date, (ii) the date that Borrower prepays the outstanding Secured
Obligations (other than any inchoate indemnity obligations and any other
obligations which, by their terms, are to survive the termination of this
Agreement) in full, or (iii) the date that all the Secured Obligations become
due and payable, by acceleration (including, but not limited to, upon the
occurrence of a bankruptcy or insolvency event (including the acceleration of
claims by operation of law) or otherwise, Borrower shall pay Lender a charge
equal to 7.15% of the aggregate principal amount of New Loan Advances funded
under this Agreement (excluding, for the avoidance of doubt, any New Loan PIK
Interest) (the “New Loan End of Term Charge”). Notwithstanding the required
payment date of such charge, the applicable pro rata portion of the New Loan End
of Term Charge shall be deemed earned by Lender as of each date a New Loan
Advance is made .

2A.6Notes.  If so requested by Lender by written notice to Borrower, then
Borrower shall execute and deliver to Lender (and/or, if applicable and if so
specified in such notice, to any Person who is an assignee of Lender pursuant to
Section 11.13) (promptly after the Borrower’s receipt of such notice) a Note or
Notes to evidence Lender’s New Loans.

2A.7Pro Rata Treatment.  Each payment (including prepayment) on account of any
fee and any reduction of the New Loans shall be made pro rata according to the
New Loan Commitments of the relevant Lender.

2A.8Treatment of New Loan Prepayment Charge and New Loan End of Term
Charge.  Borrower agrees that any New Loan Prepayment Charge and any New Loan
End of Term Charge payable shall be presumed to be the liquidated damages
sustained by each Lender as the result of the early termination, and Borrower
agrees that it is reasonable under the circumstances currently existing,
existing as of the New Loan Effective Date. Any New Loan Prepayment Charge and
any New Loan End of Term Charge shall also be payable in the event the Secured
Obligations (and/or this Agreement) are satisfied or released by foreclosure
(whether by power of judicial proceeding), deed in lieu of foreclosure, or by
any other means. Borrower expressly waives (to the fullest extent it may
lawfully do so) the provisions of any present or future statute or law that
prohibits or may prohibit the collection of the foregoing New Loan Prepayment
Charge and New Loan End of Term Charge in connection with any such acceleration.
Borrower agrees (to the fullest extent that each may lawfully do so): (a) each
New Loan Prepayment Charge and New Loan End of Term Charge is reasonable and is
the product of an arm’s length transaction between sophisticated business
people, ably represented by counsel; (b) each New Loan Prepayment Charge and New
Loan End of Term Charge shall be payable notwithstanding the then prevailing
market rates at the time payment is made; (c) there has been a course of conduct
between the Lenders and Borrower giving specific consideration in this
transaction for such agreement to pay any New Loan Prepayment Charge and any New
Loan End of Term Charge as a charge (and not interest) in the event of
prepayment or acceleration; and (d) Borrower shall be

 

***

Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

29



--------------------------------------------------------------------------------

 

estopped from claiming differently than as agreed to in this paragraph. Borrower
expressly acknowledges that their agreement to pay each of any New Loan
Prepayment Charge and any New Loan End of Term Charge to the Lenders as herein
described was on the New Loan Effective Date and continues to be a material
inducement to the Lenders to provide the New Loans.

2A.9Taxes; Increased Costs.  Borrower, Agent and Lenders each hereby agree to
the terms and conditions set forth on Addendum 2 attached hereto.

SECTION 3.  SECURITY INTEREST

3.1As security for the prompt and complete payment when due (whether on the
payment dates or otherwise) of all the Secured Obligations, Borrower grants to
Agent a security interest in all of Borrower’s right, title, and interest in, to
and under all of Borrower’s personal property and other assets including without
limitation the following (except as set forth herein) whether now owned or
hereafter acquired (collectively, the “Collateral”):  (a) Receivables; (b)
Equipment; (c) Fixtures; (d) General Intangibles (other than Intellectual
Property); (e) Inventory; (f) Investment Property; (g) Deposit Accounts; (h)
Cash; (i) Goods; and all other tangible and intangible personal property (other
than Intellectual Property) of Borrower whether now or hereafter owned or
existing, leased, consigned by or to, or acquired by, Borrower and wherever
located, and any of Borrower’s property in the possession or under the control
of Agent; and, to the extent not otherwise included, all Proceeds of each of the
foregoing and all accessions to, substitutions and replacements for, and rents,
profits and products of each of the foregoing; provided, however, that the
Collateral shall include all Accounts and General Intangibles that consist of
rights to payment and proceeds from the sale, licensing or disposition of all or
any part, or rights in, the Intellectual Property (the “Rights to
Payment”).  Notwithstanding the foregoing, if a judicial authority (including a
U.S. Bankruptcy Court) holds that a security interest in the underlying
Intellectual Property is necessary to have a security interest in the Rights to
Payment, then the Collateral shall automatically, and effective as of the date
of this Agreement, include the Intellectual Property to the extent and only to
the extent necessary to permit perfection of Agent’s security interest in the
Rights to Payment.  Notwithstanding anything to the contrary herein and for the
avoidance of doubt, no Intellectual Property licensed pursuant to a Permitted
Transfer shall be included in the Collateral or subject to this Section 3.1.

 

***

Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

30



--------------------------------------------------------------------------------

 

3.2Notwithstanding the broad grant of the security interest set forth in Section
3.1, above, the Collateral shall not include (a) more than 65% of the presently
existing and hereafter arising issued and outstanding shares of capital stock
owned directly by Borrower of any Foreign Subsidiary which shares entitle the
holder thereof to vote for directors or any other matter, (b) nonassignable
licenses or contracts, which by their terms require the consent of the licensor
thereof or another party (but only to the extent such prohibition on transfer is
enforceable under applicable law, including, without limitation, Sections 9406,
9407 and 9408 of the UCC), (c) Excluded Accounts, (d) any property that the
granting of a security interest therein is contrary to applicable law, and (e)
any assets of a Foreign Subsidiary so long as such Foreign Subsidiary is not a
Qualified Subsidiary.

SECTION 4.  CONDITIONS PRECEDENT TO LOAN

The obligations of Lender to make the Loan hereunder are subject to the
satisfaction by Borrower of the following conditions:

4.1Initial Advance.  On or prior to the New Loan Effective Date, Borrower shall
have delivered to Agent the following:

(a)executed copies of the Loan Documents, Account Control Agreements, a legal
opinion of Borrower’s counsel, and all other documents and instruments
reasonably required by Agent to effectuate the transactions contemplated hereby
or to create and perfect the Liens of Agent with respect to all Collateral, in
all cases in form and substance reasonably acceptable to Agent;

(b)certified copy of resolutions of Borrower’s board of directors evidencing
approval of (the Loan and other transactions evidenced by the Loan Documents;

(c)certified copies of the Certificate of Incorporation and the Bylaws, as
amended through the New Loan Effective Date, of Borrower;

(d)a certificate of good standing for Borrower from its state of incorporation
and similar certificates from all other jurisdictions in which it does business
and where the failure to be qualified could have a Material Adverse Effect;

(e)payment of the New Loan Facility Charge due on the New Loan Effective Date
and reimbursement of Agent’s and Lender’s current expenses reimbursable pursuant
to this Agreement, which amounts may be deducted from the initial Advance;

(f)all certificates of insurance and copies of each insurance policy required
hereunder; and

(g)such other documents as Agent may reasonably request.

 

***

Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

31



--------------------------------------------------------------------------------

 

4.2All Advances.  On each Advance Date:

(a)Agent shall have received (i) an Advance Request for the relevant Advance as
required by 2.2(b) or Section 2A.1(c), as applicable, each duly executed by
Borrower’s Chief Executive Officer or Chief Financial Officer, (ii) any other
documents Agent may reasonably request and (iii) payment of the applicable New
Loan Facility Charge for such Advance.

(b)The representations and warranties set forth in this Agreement shall be true
and correct in all material respects on and as of the Advance Date with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date.

(c)Borrower shall be in compliance with all the terms and provisions set forth
herein and in each other Loan Document on its part to be observed or performed,
and at the time of and immediately after such Advance no Event of Default shall
have occurred and be continuing.

(d)Each Advance Request shall be deemed to constitute a representation and
warranty by Borrower on the relevant Advance Date as to the matters specified in
paragraphs (b) and (c) of this Section 4.2 and as to the matters set forth in
the Advance Request.

4.3No Default.  As of the New Loan Effective Date and each Advance Date, (i) no
fact or condition exists that could (or could, with the passage of time, the
giving of notice, or both) constitute an Event of Default and (ii) no event that
has had or could reasonably be expected to have a Material Adverse Effect has
occurred and is continuing.

SECTION 5.  REPRESENTATIONS AND WARRANTIES OF BORROWER

Borrower represents and warrants that:

5.1Corporate Status.  Borrower is a corporation duly organized, legally existing
and in good standing under the laws of the State of Delaware, and is duly
qualified as a foreign corporation in all jurisdictions in which the nature of
its business or location of its properties require such qualifications and where
the failure to be qualified could reasonably be expected to have a Material
Adverse Effect.  Borrower’s present name, former names (if any), locations,
place of formation, tax identification number, organizational identification
number and other information are correctly set forth in Exhibit C, as may be
updated by Borrower in a written notice (including any Compliance Certificate)
provided to Agent after the New Loan Effective Date.

 

***

Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

32



--------------------------------------------------------------------------------

 

5.2Collateral.  Borrower owns the Collateral and the Intellectual Property, free
of all Liens, except for Permitted Liens.  Borrower has the power and authority
to grant to Agent a Lien in the Collateral as security for the Secured
Obligations.  

5.3Consents.  Borrower’s execution, delivery and performance of this Agreement
and all other Loan Documents (i) have been duly authorized by all necessary
corporate action of Borrower, (ii) will not result in the creation or imposition
of any Lien upon the Collateral, other than Permitted Liens and the Liens
created by this Agreement and the other Loan Documents, (iii) do not violate any
provisions of Borrower’s Certificate or Articles of Incorporation (as
applicable), bylaws, or any, law, regulation, order, injunction, judgment,
decree or writ to which Borrower is subject, in each case, in any manner that is
reasonably expected to result in a Material Adverse Effect and (iv) except as
described on Schedule 5.3, do not violate any contract or agreement or require
the consent or approval of any other Person which has not already been
obtained.  The individual or individuals executing the Loan Documents are duly
authorized to do so.

5.4Material Adverse Effect.  No event that has had or could reasonably be
expected to have a Material Adverse Effect has occurred and is continuing.
Borrower is not aware of any event likely to occur that is reasonably expected
to result in a Material Adverse Effect.

5.5Actions Before Governmental Authorities.  There are no actions, suits or
proceedings at law or in equity or by or before any governmental authority now
pending or, to the knowledge of Borrower, threatened against or affecting
Borrower or its property, that is reasonably expected to result in a Material
Adverse Effect.

5.6Laws.  Neither Borrower nor any of its Subsidiaries is in violation of any
law, rule or regulation, or in default with respect to any judgment, writ,
injunction or decree of any governmental authority, where such violation or
default is reasonably expected to result in a Material Adverse Effect.  Borrower
is not in default in any manner under any provision of any agreement or
instrument evidencing material Indebtedness, or any other agreement to which it
is a party or by which it is bound that is reasonably expected to result in a
Material Adverse Effect.  

Neither Borrower nor any of its Subsidiaries is an “investment company” or a
company “controlled” by an “investment company” under the Investment Company Act
of 1940, as amended.  Neither Borrower nor any of its Subsidiaries is engaged as
one of its important activities in extending credit for margin stock (under
Regulations X, T and U of the Federal Reserve Board of Governors).  Borrower and
each of its Subsidiaries has complied in all material respects with the Federal
Fair Labor Standards Act.  Neither Borrower nor any of its Subsidiaries is a
“holding company” or an “affiliate” of a “holding company” or a “subsidiary
company” of a “holding company” as each term is defined and used in the Public
Utility Holding Company Act of 2005.  Neither Borrower’s nor any of its
Subsidiaries’ properties or assets has been used by Borrower or such Subsidiary
or, to

 

***

Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

33



--------------------------------------------------------------------------------

 

Borrower’s knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance except where such use would
not have a Material Adverse Effect and other than in material compliance with
applicable laws.  Borrower and each of its Subsidiaries has obtained all
consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all governmental authorities that are necessary
to continue their respective businesses as currently conducted.

None of Borrower or any of its Subsidiaries, is (i) in violation of any
Anti-Terrorism Law, (ii) engaging in or conspiring to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law, or (iii)
is a Blocked Person.  None of Borrower or any of its Subsidiaries, (x) conducts
any business or engages in making or receiving any contribution of funds, goods
or services to or for the benefit of any Blocked Person, or (y) deals in, or
otherwise engages in any transaction relating to, any property or interest in
property blocked pursuant to Executive Order No. 13224, any similar executive
order or other Anti-Terrorism Law.  None of the funds to be provided under this
Agreement will be used, directly or indirectly, (a) for any activities in
violation of any applicable anti-money laundering, economic sanctions and
anti-bribery laws and regulations laws and regulations or (b) for any payment to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

5.7Information Correct and Current.  No information, report, Advance Request,
financial statement, exhibit or schedule furnished, by or on behalf of Borrower
to Agent in connection with any Loan Document or included therein or delivered
pursuant thereto contained, or, when taken as a whole, contains or will contain
any material misstatement of fact or, when taken together with all other such
information or documents, omitted, omits or will omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were, are or will be made, not materially misleading at the
time such statement was made or deemed made. Additionally, any and all financial
or business projections provided by Borrower to Agent, whether prior to or after
the New Loan Effective Date, shall be (i) provided in good faith and based on
the most current data and information available to Borrower, and (ii) the most
current of such projections provided to Borrower’s Board of Directors (it being
understood that the projections and forecasts provided by Borrower in good faith
and based upon reasonable assumptions are not viewed as facts, that such
projections are subject to significant uncertainties and contingencies, many of
which are beyond the control of Borrower, that no assurance is given that any
particular projections will be realized, and that actual results during the
period or periods covered by such projections and forecasts may differ from the
projected or forecasted results).

 

***

Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

34



--------------------------------------------------------------------------------

 

5.8Tax Matters.  Except as described on Schedule 5.8 and except those being
contested in good faith with adequate reserves under GAAP, (a) Borrower has
filed all material federal, state and local tax returns that it is required to
file, (b) Borrower has duly paid or fully reserved (in accordance with GAAP) for
all taxes or installments thereof (including any interest or penalties) as and
when due, which have or may become due pursuant to such returns, and (c)
Borrower has paid or fully reserved (in accordance with GAAP) for any tax
assessment received by Borrower for the three (3) years preceding the New Loan
Effective Date, if any (including any taxes being contested in good faith and by
appropriate proceedings).

5.9Intellectual Property Claims.  Except for Permitted Liens, Borrower is the
sole owner of, or otherwise has the right to use, the Intellectual Property
material to Borrower’s business.  Except as described on Schedule 5.9, (i) each
of the material Copyrights, Trademarks and Patents is valid and enforceable,
(ii) no material part of the Intellectual Property has been judged invalid or
unenforceable, in whole or in part, and (iii) to Borrower’s knowledge, no claim
has been made to Borrower that any material part of the Intellectual Property
violates the rights of any third party. Exhibit D is a true, correct and
complete list of each of Borrower’s Patents, registered Trademarks, registered
Copyrights, and material agreements under which Borrower licenses Intellectual
Property from third parties (other than shrink-wrap software licenses), together
with application or registration numbers, as applicable, to Borrower’s
knowledge, owned by Borrower or any Subsidiary, in each case as of the New Loan
Effective Date. Borrower is not in material breach of, nor has Borrower failed
to perform any material obligations under, any of the foregoing contracts,
licenses or agreements and, to Borrower’s knowledge, no third party to any such
contract, license or agreement is in material breach thereof or has failed to
perform any material obligations thereunder.  

5.10Intellectual Property.  Except as described on Schedule 5.10, Borrower has
all material rights with respect to Intellectual Property necessary or material
in the operation or conduct of Borrower’s business as currently conducted and
proposed to be conducted by Borrower.  Without limiting the generality of the
foregoing, and in the case of Licenses, except for restrictions that are
unenforceable under Division 9 of the UCC or restrictions that are permitted
hereunder, Borrower has the right, to the extent required to operate Borrower’s
business, to freely transfer, license or assign Intellectual Property necessary
or material in the operation or conduct of Borrower’s business as currently
conducted and proposed to be conducted by Borrower, without condition,
restriction or payment of any kind (other than license, milestone or similar
payments in the ordinary course of business) to any third party, and Borrower
owns or has the right to use, pursuant to valid licenses, all software
development tools, library functions, compilers and all other third-party
software and other items that are material to Borrower’s business and used in
the design, development, promotion, sale, license, manufacture, import, export,
use or distribution of Borrower Products except customary covenants in license
agreements, joint ventures or strategic alliances (to the extent such joint
ventures or strategic alliances are Permitted Investments) and equipment leases
where Borrower is the licensee or lessee.

 

***

Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

35



--------------------------------------------------------------------------------

 

5.11Borrower Products.  Except as described on Schedule 5.11, no material
Intellectual Property owned by Borrower or Borrower Product has been or is
subject to any actual or, to the knowledge of Borrower, threatened litigation,
proceeding (including any proceeding in the United States Patent and Trademark
Office or any corresponding foreign office or agency) or outstanding decree,
order, judgment, settlement agreement or stipulation that restricts in any
manner Borrower’s use, transfer or licensing thereof or that may affect the
validity, use or enforceability thereof. There is no decree, order, judgment,
agreement, stipulation, arbitral award or other provision entered into in
connection with any litigation or proceeding that obligates Borrower to grant
licenses or ownership interest in any future material Intellectual Property
related to the operation or conduct of the business of Borrower or Borrower
Products.  Borrower has not received any written notice or claim, or, to the
knowledge of Borrower, oral notice or claim, challenging or questioning
Borrower’s ownership in any Intellectual Property material to Borrower’s
business (or written notice of any claim challenging or questioning the
ownership in any licensed Intellectual Property of the owner thereof) or
suggesting that any third party has any claim of legal or beneficial ownership
with respect thereto nor, to Borrower’s knowledge, is there a reasonable basis
for any such claim. To Borrower’s knowledge, neither Borrower’s use of its
Intellectual Property nor the production and sale of Borrower Products
materially infringes the Intellectual Property or other rights of others.

5.12Financial Accounts.  Exhibit E, as may be updated by the Borrower in a
written notice provided to Agent after the New Loan Effective Date, is a true,
correct and complete list of (a) all banks and other financial institutions at
which Borrower or any Subsidiary maintains Deposit Accounts and (b) all
institutions at which Borrower or any Subsidiary maintains an account holding
Investment Property, and such exhibit correctly identifies the name, address and
telephone number of each bank or other institution, the name in which the
account is held, a description of the purpose of the account, and the complete
account number therefor.

5.13Employee Loans.  Other than loans that constitute Permitted Investments,
Borrower has no outstanding loans to any employee, officer or director of the
Borrower nor has Borrower guaranteed the payment of any loan made to an
employee, officer or director of the Borrower by a third party.

5.14Capitalization and Subsidiaries.  Borrower’s capitalization as of the New
Loan Effective Date is set forth on Schedule 5.14 annexed hereto.  Borrower does
not own any stock, partnership interest or other securities of any Person,
except for Permitted Investments.  Attached as Schedule 5.14, as may be updated
by Borrower in a written notice provided after the New Loan Effective Date, is a
true, correct and complete list of each Subsidiary.

 

***

Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

36



--------------------------------------------------------------------------------

 

5.15Foreign Subsidiary Voting Rights. No decision or action in any governing
document of any Foreign Subsidiary requires a vote of greater than 50.1% of the
Equity Interests or voting rights of such Foreign Subsidiary.

SECTION 6.  INSURANCE; INDEMNIFICATION

6.1Coverage.  Borrower shall cause to be carried and maintained commercial
general liability insurance, on an occurrence form, against risks customarily
insured against in Borrower’s line of business.  Such risks shall include the
risks of bodily injury, including death, property damage, personal injury,
advertising injury, and contractual liability per the terms of the
indemnification agreement found in Section 6.3.  Borrower must maintain a
minimum of $2,000,000 of commercial general liability insurance for each
occurrence.  Borrower has and agrees to maintain a minimum of $2,000,000 of
directors’ and officers’ insurance for each occurrence and $5,000,000 in the
aggregate.  So long as there are any Secured Obligations outstanding, Borrower
shall also cause to be carried and maintained insurance upon the Collateral,
insuring against all risks of physical loss or damage howsoever caused, in an
amount not less than the full replacement cost of the Collateral, provided that
such insurance may be subject to standard exceptions and deductibles.  

6.2Certificates.  Borrower shall deliver to Agent certificates of insurance that
evidence Borrower’s compliance with its insurance obligations in Section 6.1 and
the obligations contained in this Section 6.2.  Borrower’s insurance certificate
shall state Agent (shown as “Hercules Capital, Inc.”, as Agent”) is an
additional insured for commercial general liability, a loss payee for all risk
property damage insurance, subject to the insurer’s approval, and promptly
following any purchase of new or replacement insurance, Borrower shall deliver
to Agent certificates of insurance showing Agent as a loss payee for property
insurance and additional insured for liability insurance for any such future
insurance that Borrower may acquire from an insurer.  Attached to the
certificates of insurance will be additional insured endorsements for liability
and lender’s loss payable endorsements for all risk property damage
insurance.  All certificates of insurance will provide for a minimum of thirty
(30) days advance written notice to Agent of cancellation (other than
cancellation for non-payment of premiums, for which ten (10) days’ advance
written notice shall be sufficient) or any other change adverse to Agent’s
interests.  Any failure of Agent to scrutinize such insurance certificates for
compliance is not a waiver of any of Agent’s rights, all of which are
reserved.  Within forty-five (45) days of the New Loan Effective Date, Borrower
shall provide Agent with copies of each insurance policy, and upon entering or
amending any insurance policy required hereunder, Borrower shall provide Agent
with copies of such policies and shall promptly deliver to Agent updated
insurance certificates with respect to such policies.

 

***

Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

37



--------------------------------------------------------------------------------

 

6.3Indemnity.  Borrower agrees to indemnify and hold Agent, Lender and their
officers, directors, employees, agents, in-house attorneys, representatives and
shareholders (each, an “Indemnified Person”) harmless from and against any and
all claims, costs, expenses, damages and liabilities (including such claims,
costs, expenses, damages and liabilities based on liability in tort, including
strict liability in tort), including reasonable attorneys’ fees and
disbursements and other costs of investigation or defense (including those
incurred upon any appeal) (collectively, “Liabilities”), that may be instituted
or asserted against or incurred by such Indemnified Person as the result of
credit having been extended, suspended or terminated under this Agreement and
the other Loan Documents or the administration of such credit, or in connection
with or arising out of the transactions contemplated hereunder and thereunder,
or any actions or failures to act in connection therewith, or arising out of the
disposition or utilization of the Collateral, excluding in all cases Liabilities
to the extent resulting solely from any Indemnified Person’s gross negligence or
willful misconduct. Borrower agrees to pay, and to save Agent and Lender
harmless from, any and all liabilities with respect to, or resulting from any
delay in paying, that may be payable or determined to be payable with respect to
any of the Collateral or this Agreement, excluding in all cases Liabilities to
the extent resulting solely from any Indemnified Person’s gross negligence or
willful misconduct.  In no event shall any Indemnified Person be liable on any
theory of liability for any special, indirect, consequential or punitive damages
(including any loss of profits, business or anticipated savings). This Section
6.3 shall survive the repayment of indebtedness under, and otherwise shall
survive the expiration or other termination of, the Loan Agreement, in each case
subject to the applicable statute of limitations. This Section 6.3 shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.  

SECTION 7.  COVENANTS OF BORROWER

Borrower agrees as follows:

7.1Financial Reports.  Borrower shall furnish to Agent the financial statements
and reports listed hereinafter (the “Financial Statements”):

(a)as soon as practicable (and in any event within 30 days) after the end of
each month only if Borrower’s Market Capitalization on the last day of the
applicable period is below $500,000,000, unaudited interim and year-to-date
financial statements as of the end of such month (prepared on a consolidated
basis, if applicable), including balance sheet and related statements of income,
all certified by Borrower’s Chief Executive Officer or Chief Financial Officer
to the effect that they have been prepared in accordance with GAAP, except (i)
for the absence of footnotes, (ii) that they are subject to normal year end
adjustments, and (iii) they do not contain certain non-cash items that are
customarily included in quarterly and annual financial statements;

 

***

Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

38



--------------------------------------------------------------------------------

 

(b)as soon as practicable (and in any event within 45 days) after the end of
each calendar quarter, unaudited interim and year-to-date financial statements
as of the end of such calendar quarter (prepared on a consolidated, if
applicable), including balance sheet and related statements of income, certified
by Borrower’s Chief Executive Officer or Chief Financial Officer to the effect
that they have been prepared in accordance with GAAP, except (i) for the absence
of footnotes, and (ii) that they are subject to normal year end adjustments;

(c)as soon as practicable (and in any event within ninety (90) days) after the
end of each fiscal year, unqualified (other than as to going concern
qualification solely with respect to Borrower having less than twelve (12)
months of cash for each fiscal year, during the term of the Agreement) audited
financial statements as of the end of such year (prepared on a consolidated and
consolidating basis, if applicable), including balance sheet and related
statements of income and cash flows, and setting forth in comparative form the
corresponding figures for the preceding fiscal year, certified by a firm of
independent certified public accountants selected by Borrower and reasonably
acceptable to Agent, accompanied by any management report from such accountants;

(d) as soon as practicable (and in any event within 45 days) after the end of
each calendar quarter, a Compliance Certificate in the form of Exhibit F,
provided, however, that a Compliance Certificate shall be delivered monthly
within 30 days if Borrower’s Market Capitalization is below $500,000,000 on the
last day of the applicable calendar quarter;

(e)promptly after the sending or filing thereof, as the case may be, copies of
any proxy statements, financial statements or reports that Borrower has made
available to holders of its Preferred Stock and copies of any regular, periodic
and special reports or registration statements that Borrower files with the
Securities and Exchange Commission or any governmental authority that may be
substituted therefor, or any national securities exchange;

(f)financial and business projections promptly following their approval by
Borrower’s Board of Directors, and in any event, within 75 days after the end of
Borrower’s fiscal year, as well as budgets, operating plans and other financial
information reasonably requested by Agent, provided that after the Advance Date
of the initial draw of the New Loan Tranche C Advance, the projections and other
financial information to be delivered pursuant to this clause (f) shall be
delivered within 45 days after the end of Borrower’s fiscal year; and

(g)prompt, and in any event within two (2) Business Days, notice if Borrower or
any Subsidiary has knowledge that Borrower, or any Subsidiary, is listed on the
OFAC Lists or (a) is convicted on, (b) pleads nolo contendere to, (c) is
indicted on, or (d) is arraigned and held over on charges involving money
laundering or predicate crimes to money laundering.

 

***

Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

39



--------------------------------------------------------------------------------

 

Borrower shall not (without the consent of Agent, such consent not to be
unreasonably withheld or delayed), make any material change in its (a)
accounting policies or reporting practices, except as required by GAAP or (b)
fiscal years or fiscal quarters. The fiscal year of Borrower shall end on
December 31.

The executed Compliance Certificate may be sent via email to Agent at
legal@herculestech.com.  All Financial Statements required to be delivered
pursuant to clauses (a), (b) and (c) shall be sent via e-mail to
financialstatements@herculestech.com with a copy to legal@herculestech.com
provided, that if e-mail is not available or sending such Financial Statements
via e-mail is not possible, they shall be faxed to Agent at: (650) 473-9194,
attention Account Manager: ChemoCentryx, Inc.

Notwithstanding the foregoing, documents required to be delivered under Sections
7.1(a), (b), (c) or (f) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date on which
Borrower posts such materials on its website.

7.2Management Rights.  Borrower shall permit any representative that Agent or
Lender authorizes, including its attorneys and accountants, to inspect the
Collateral and examine and make copies and abstracts of the books of account and
records of Borrower at reasonable times and upon reasonable notice during normal
business hours; provided, however, that so long as no Event of Default has
occurred and is continuing, such examinations shall be limited to no more often
than twice per fiscal year.  In addition, any such representative shall have the
right to meet with management and officers of Borrower to discuss such books of
account and records at reasonable times and upon reasonable notice.  In
addition, Agent or Lender shall be entitled at reasonable times and intervals to
consult with and advise the management and officers of Borrower concerning
significant business issues affecting Borrower.  Such consultations shall not
unreasonably interfere with Borrower’s business operations.  The parties intend
that the rights granted Agent and Lender shall constitute “management rights”
within the meaning of 29 C.F.R. Section 2510.3-101(d)(3)(ii), but that any
advice, recommendations or participation by Agent or Lender with respect to any
business issues shall not be deemed to give Agent or Lender, nor be deemed an
exercise by Agent or Lender of, control over Borrower’s management or policies.

 

***

Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

40



--------------------------------------------------------------------------------

 

7.3Further Assurances.  Borrower shall from time to time execute, deliver and
file, alone or with Agent, any financing statements, security agreements,
collateral assignments, notices, control agreements, or other documents to
perfect or give the highest priority to Agent’s Lien on the
Collateral.  Borrower shall from time to time procure any instruments or
documents as may be reasonably requested by Agent, and take all further action
that may be necessary, or that Agent may reasonably request, to perfect and
protect the Liens granted hereby and thereby.  In addition, and for such
purposes only, Borrower hereby authorizes Agent to execute and deliver on behalf
of Borrower and to file such financing statements (including an indication that
the financing statement filed in the United States covers “all assets or all
personal property” of Borrower in accordance with Section 9-504 of the UCC),
either in Agent’s name or in the name of Agent as agent and attorney-in-fact for
Borrower.  Borrower shall protect and defend Borrower’s title to the Collateral
and Agent’s Lien thereon against all Persons claiming any interest adverse to
Borrower or Agent other than Permitted Liens.  

7.4Indebtedness.  Borrower shall not create, incur, assume, guarantee or be or
remain liable with respect to any Indebtedness, or permit any Subsidiary so to
do, other than Permitted Indebtedness, or prepay any Indebtedness or take any
actions which impose on Borrower an obligation to prepay any Indebtedness,
except for (a) the conversion of Indebtedness into equity securities and the
payment of cash in lieu of fractional shares in connection with such conversion,
(b) purchase money Indebtedness pursuant to its then applicable payment schedule
unless replaced with other purchase money Indebtedness as permitted hereunder,
(c) prepayment by any Subsidiary of (i) inter-company Indebtedness owed by such
Subsidiary to any Borrower, or (ii) if such Subsidiary is not a Borrower,
intercompany Indebtedness owed by such Subsidiary to another Subsidiary that is
not a Borrower, (d) any payments on any Subordinated Indebtedness pursuant to
the terms of an applicable Subordination Agreement, (e) as otherwise permitted
hereunder or approved in writing by Agent, and (f) Permitted Indebtedness with
the proceeds of other Permitted Indebtedness.  

 

***

Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

41



--------------------------------------------------------------------------------

 

Notwithstanding anything to the contrary in the foregoing, the issuance of,
performance of obligations under (including any payments of interest), and
conversion, exercise, repurchase, redemption (including, for the avoidance of
doubt, a required repurchase in connection with the redemption of Permitted
Convertible Debt upon satisfaction of a condition related to the stock price of
Borrower’s common stock), settlement or early termination or cancellation of
(whether in whole or in part and including by netting or set-off) (in each case,
whether in cash, common stock of Borrower or, following a merger event or other
change of the common stock of Borrower, other securities or property), or the
satisfaction of any condition that would permit or require any of the foregoing,
any Permitted Convertible Debt shall not constitute a prepayment of Indebtedness
by Borrower for the purposes of this Section 7.4; provided that principal
payments in cash (other than cash in lieu of fractional shares) shall only be
allowed with respect to any repurchase in connection with the redemption of
Permitted Convertible Debt upon satisfaction of a condition related to the stock
price of Borrower’s common stock if the Redemption Conditions are satisfied in
respect of such redemption and at all times after such redemption.

7.5Collateral.  Borrower shall at all times keep the Collateral, the
Intellectual Property and all other property and assets used in Borrower’s
business or in which Borrower now or hereafter holds any interest free and clear
from or Liens whatsoever (except for Permitted Liens), and shall give Agent
prompt written notice of any legal process that is reasonably likely to result
in damages, expenses or liabilities in excess of $500,000 affecting the
Collateral, the Intellectual Property, such other property and assets, or any
Liens thereon, provided however, that the Collateral and such other property and
assets may be subject to Permitted Liens except that there shall be no Liens
whatsoever on Intellectual Property (other than any Permitted Liens).  Borrower
shall not agree with any Person other than Agent or Lender not to encumber its
property other than in connection with any Permitted Indebtedness, Permitted
Transfers, and/or Permitted Liens. Borrower shall not enter into or suffer to
exist or become effective any agreement that prohibits or limits the ability of
any Borrower to create, incur, assume or suffer to exist any Lien upon any of
its Intellectual Property, whether now owned or hereafter acquired, to secure
its obligations under the Loan Documents to which it is a party other than (a)
this Agreement and the other Loan Documents, (b) any agreements governing any
purchase money Liens or capital lease obligations otherwise permitted hereby (in
which case, any prohibition or limitation shall only be effective against the
assets financed thereby) and (c) customary restrictions on the assignment of
leases, licenses and other agreements. Borrower shall cause its Subsidiaries to
protect and defend such Subsidiary’s title to its assets from and against all
Persons claiming any interest adverse to such Subsidiary, and Borrower shall
cause its Subsidiaries at all times to keep such Subsidiary’s property and
assets free and clear from or Liens whatsoever (except for Permitted Liens,
provided, however, that there shall be no Liens whatsoever on Intellectual
Property (other than any Permitted Liens)), and shall give Agent prompt written
notice of any legal process affecting such Subsidiary’s assets that is
reasonably likely to result in damages, expenses or liabilities in excess of
$500,000.

 

***

Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

42



--------------------------------------------------------------------------------

 

7.6Investments.  Borrower shall not directly or indirectly acquire or own, or
make any Investment in or to any Person, or permit any of its Subsidiaries so to
do, other than Permitted Investments.

Notwithstanding the foregoing, and for the avoidance of doubt, this Section 7.6
shall not prohibit the conversion by holders of (including any cash payment upon
conversion), or required payment of any principal or premium on (including, for
the avoidance of doubt, in respect of a required repurchase in connection with
the redemption of Permitted Convertible Debt upon satisfaction of a condition
related to the stock price of Borrower’s common stock) or required payment of
any interest with respect to, any Permitted Convertible Debt in each case, in
accordance with the terms of the indenture governing such Permitted Convertible
Debt, provided that principal payments in cash (other than cash in lieu of
fractional shares) shall be allowed with respect to any repurchase in connection
with the redemption of Permitted Convertible Debt upon satisfaction of a
condition related to the stock price of Borrower’s common stock only if the
Redemption Conditions are satisfied in respect of such redemption and at all
times after such redemption.

Notwithstanding the foregoing, Borrower may repurchase, exchange or induce the
conversion of Permitted Convertible Debt by delivery of shares of Borrower’s
common stock and/or a different series of Permitted Convertible Debt and/or by
payment of cash (in an amount that does not exceed the proceeds received by
Borrower from the substantially concurrent issuance of shares of Borrower’s
common stock and/or Permitted Convertible Debt plus the net cash proceeds, if
any, received by Borrower pursuant to the related exercise or early unwind or
termination of the related Permitted Bond Hedge Transactions and Permitted
Warrant Transactions, if any, pursuant to the immediately following proviso);
provided that, for the avoidance of doubt, substantially concurrently with, or a
commercially reasonable period of time before or after, the related settlement
date for the Permitted Convertible Debt that are so repurchased, exchanged or
converted, Borrower may exercise or unwind or terminate early (whether in cash,
shares or any combination thereof) the portion of the Permitted Bond Hedge
Transactions and Permitted Warrant Transactions, if any, corresponding to such
Permitted Convertible Debt that are so repurchased, exchanged or converted.

7.7Distributions.  Borrower shall not, and shall not allow any Subsidiary to,
(a) repurchase or redeem any class of stock or other Equity Interest other than
pursuant to employee, director or consultant repurchase plans or other similar
agreements, provided, however, in each case the repurchase or redemption price
does not exceed the original consideration paid for such stock or Equity
Interest, or (b) declare or pay any cash dividend or make a cash distribution on
any class of stock or other Equity Interest, except that a Subsidiary may pay
dividends or make distributions to Borrower, or (c) lend money to any employees,
officers or directors or guarantee the payment of any such loans granted by a
third party in excess of $500,000 in the aggregate in any fiscal year or (d)
waive, release or forgive any Indebtedness owed by any employees, officers or
directors in excess of $500,000 in the aggregate in any fiscal year.

 

***

Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

43



--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, and for the avoidance of doubt, this Section 7.7
shall not prohibit (i) the conversion by holders of (including any cash payment
upon conversion), or required payment of any principal or premium on (including,
for the avoidance of doubt, in respect of a required repurchase in connection
with the redemption of Permitted Convertible Debt upon satisfaction of a
condition related to the stock price of Borrower’s common stock) or required
payment of any interest with respect to, any Permitted Convertible Debt in each
case, in accordance with the terms of the indenture governing such Permitted
Convertible Debt or (ii) the entry into (including the payment of premiums in
connection therewith) or any required payment with respect to, or required early
unwind or settlement of, any Permitted Bond Hedge Transaction or Permitted
Warrant Transaction, in each case, in accordance with the terms of the agreement
governing such Permitted Bond Hedge Transaction or Permitted Warrant
Transaction.

Notwithstanding the foregoing, Borrower may repurchase, exchange or induce the
conversion of Permitted Convertible Debt by delivery of shares of Borrower’s
common stock and/or a different series of Permitted Convertible Debt and/or by
payment of cash (in an amount that does not exceed the proceeds received by
Borrower from the substantially concurrent issuance of shares of Borrower’s
common stock and/or such series of Permitted Convertible Debt plus the net cash
proceeds, if any, received by Borrower pursuant to the related exercise or early
unwind or termination of the related Permitted Bond Hedge Transactions and
Permitted Warrant Transactions, if any, pursuant to the immediately following
proviso); provided that, for the avoidance of doubt, substantially concurrently
with, or a commercially reasonable period of time before or after, the related
settlement date for the Permitted Convertible Debt that are so repurchased,
exchanged or converted, Borrower may exercise or unwind or terminate early
(whether in cash, shares or any combination thereof) the portion of the
Permitted Bond Hedge Transactions and Permitted Warrant Transactions, if any,
corresponding to such Permitted Convertible Debt that are so repurchased,
exchanged or converted.

7.8Transfers.  Except for Permitted Transfers, Borrower shall not, and shall not
allow any Subsidiary to, voluntarily or involuntarily transfer, sell, lease,
license, lend or in any other manner convey any equitable, beneficial or legal
interest in any material portion of its assets.  Any transfer, assignment or
license by Borrower of Intellectual Property would result in a legal transfer of
title of such Intellectual Property shall only be made to a Qualified Subsidiary
that has signed a Joinder Agreement or is otherwise bound as an obligor under
this Agreement.

 

***

Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

44



--------------------------------------------------------------------------------

 

7.9Mergers or Acquisitions.  Other than Permitted Acquisitions, Borrower shall
not merge or consolidate, or permit any of its Subsidiaries to merge or
consolidate, with or into any other business organization (other than mergers or
consolidations of (a) a Subsidiary which is not a Borrower into another
Subsidiary or into Borrower or (b) a Borrower into another Borrower), or
acquire, or permit any of its Subsidiaries to acquire, all or substantially all
of the capital stock or property of another Person.

7.10Taxes.  Borrower and its Subsidiaries shall pay when due all material taxes,
fees or other charges of any nature whatsoever (together with any related
interest or penalties) now or hereafter imposed or assessed against Borrower,
Agent, Lender or the Collateral or upon Borrower’s ownership, possession, use,
operation or disposition thereof or upon Borrower’s rents, receipts or earnings
arising therefrom.  Borrower shall file on or before the due date therefor all
material personal property tax returns in respect of the
Collateral.  Notwithstanding the foregoing, Borrower may contest, in good faith
and by appropriate proceedings, taxes for which Borrower maintains adequate
reserves therefor in accordance with GAAP.

7.11Corporate Changes.  Neither Borrower nor any Subsidiary shall change its
corporate name, legal form or jurisdiction of formation without twenty (20)
days’ prior written notice to Agent.  Neither Borrower nor any Subsidiary shall
suffer a Change in Control. Neither Borrower nor any Subsidiary shall relocate
its chief executive office or its principal place of business unless: (i) it has
provided prior written notice to Agent; and (ii) such relocation shall be within
the continental United States of America.  Neither Borrower nor any Qualified
Subsidiary shall relocate any item of physical Collateral (other than (1) sales
of Inventory in the ordinary course of business, (2) relocations of Equipment
having an aggregate value of up to $500,000 in any fiscal year, (3) relocations
of Collateral from a location described on Exhibit C to another location
described on Exhibit C) or (4) Collateral in transit or stored at a contract
research organization, contract manufacturing organization or similar entity,
unless (i) it has provided prompt written notice to Agent, (ii) such relocation
is within the continental United States of America and, (iii) if such relocation
is to a third party bailee, it has delivered a bailee agreement in form and
substance reasonably acceptable to Agent.

7.12Deposit Accounts.  Other than Excluded Accounts, neither Borrower nor any
Qualified Subsidiary shall maintain any Deposit Accounts, or accounts holding
Investment Property, except with respect to which Agent has an Account Control
Agreement.

7.13Borrower shall notify Agent of each Subsidiary formed subsequent to the New
Loan Effective Date and, within 15 days of formation or acquisition, shall cause
any such Qualified Subsidiary to execute and deliver to Agent a Joinder
Agreement.

 

***

Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

45



--------------------------------------------------------------------------------

 

7.14Notification of Event of Default.  Borrower shall notify Agent promptly, in
any event within three (3) Business Days, of the occurrence of any Event of
Default.

7.15Agent and Lender have received a license from the U.S. Small Business
Administration (“SBA”) to extend loans as a small business investment company
(“SBIC”) pursuant to the Small Business Investment Act of 1958, as amended, and
the associated regulations (collectively, the “SBIC Act”).  Portions of the loan
to Borrower have been made under the SBA license and the SBIC Act.  Addendum 1
to this Agreement outlines various responsibilities of Agent, Lender and
Borrower associated with an SBA loan, and such Addendum 1 is hereby incorporated
in this Agreement.

7.16Use of Proceeds.  Borrower agrees that the proceeds of the Loans shall be
used solely to pay related fees and expenses in connection with this Agreement
and for working capital and general corporate purposes.  The proceeds of the
Loans will not be used in violation of Anti-Corruption Laws or applicable
Sanctions.

7.17Foreign Subsidiary Voting Rights. Borrower shall not, and shall not permit
any Subsidiary, to amend or modify any governing document of any Foreign
Subsidiary of Borrower the effect of which is to require a vote of greater than
50.1% of the Equity Interests or voting rights of such entity for any decision
or action of such entity.

7.18Compliance with Laws.

Borrower shall maintain, and shall cause its Subsidiaries to maintain,
compliance in all material respects with all applicable laws, rules or
regulations (including any law, rule or regulation with respect to the making or
brokering of loans or financial accommodations), and shall, or cause its
Subsidiaries to, obtain and maintain all required and material governmental
authorizations, approvals, licenses, franchises, permits or registrations
reasonably necessary in connection with the conduct of Borrower’s business.

Neither Borrower nor any of its Subsidiaries shall directly or indirectly,
knowingly enter into any documents, instruments, agreements or contracts with
any Person listed on the OFAC Lists.  Neither Borrower nor any of its
Subsidiaries shall, nor shall Borrower or any of its Subsidiaries, permit any
Affiliate to, directly or indirectly, (i) conduct any business or engage in any
transaction or dealing with any Blocked Person, including, without limitation,
the making or receiving of any contribution of funds, goods or services to or
for the benefit of any Blocked Person, (ii) deal in, or otherwise engage in any
transaction relating to, any property or interests in property blocked pursuant
to Executive Order No. 13224 or any similar executive order or other
Anti-Terrorism Law, or (iii) engage in or conspire to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in Executive Order No. 13224 or other
Anti‑Terrorism Law.

 

***

Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

46



--------------------------------------------------------------------------------

 

Borrower has implemented and maintains in effect policies designed to reasonably
ensure compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and Borrower, its Subsidiaries and their respective
officers and employees and to the knowledge of Borrower its directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects.

None of Borrower, any of its Subsidiaries or any of their respective directors,
officers or employees, or to the knowledge of Borrower, any agent for Borrower
or its Subsidiaries that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person.  No Loan,
use of proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Sanctions.

7.19Transactions with Affiliates.  Borrower shall not and shall not permit any
Subsidiary to, directly or indirectly, enter into or permit to exist any
transaction of any kind with any Affiliate of Borrower or such Subsidiary on
terms that are less favorable to Borrower or such Subsidiary, as the case may
be, than those that might be obtained in an arm’s length transaction from a
Person who is not an Affiliate of Borrower or such Subsidiary.

7.20Financial Covenants.

(a)Minimum Cash.  

(i)Commencing July 1, 2021, Borrower shall, at all times, maintain Unrestricted
Cash in an amount greater than or equal to $15,000,000 (“Minimum Cash”);
provided, however, that if Borrower has achieved the Approval Milestone on or
before [***], Borrower shall no longer be required to maintain Minimum Cash
commencing on [***].

(ii)Notwithstanding anything to the contrary herein, in the event Borrower makes
a redemption or other cash payment in respect of Permitted Convertible Debt
subject to satisfaction of the Redemption Conditions, Borrower shall maintain
Unrestricted Cash at all times in the amount required by the defined term
“Redemption Conditions”.

 

***

Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

47



--------------------------------------------------------------------------------

 

(b)Minimum Revenue.  If a New Loan Tranche C Advance has been advanced to
Borrower, Borrower shall not permit Net Product Revenue, tested as of the last
day of each fiscal quarter on a trailing two fiscal quarter basis, for each
fiscal quarter ending on and after June 30, 2022 (each, a “Test Period”), to be
lower than 65% of the forecasted Net Product Revenue for such Test Period
included in the projections approved by Borrower’s Board and delivered to Agent
in accordance with Section 7.1(f) hereof (“Minimum Revenue”) (and in any event,
the Board-approved forecast for Fiscal Year 2022 shall be delivered to Agent
prior to the Advance Date of the New Loan Tranche C Advance), it being
understood that for purposes of this Section 7.20(b) only, any Test Period
forecast will need to be acceptable to Agent in its reasonable discretion if the
Net Product Revenue forecasts delivered to Agent as required under this Section
7.20(b) are less than the following levels for the applicable fiscal year:

 

Fiscal Year

Test Period Net Product Revenue

2022

$[***]

2023

$[***]

2024

$[***]

 

provided, however, that this Section 7.20(b) shall not apply with respect to any
Test Period if the Borrower’s Market Capitalization for each of the five (5)
trading days immediately prior to the last day of such Test Period is greater
than $[***].

7.21Post-Closing Items.  On or before the corresponding dates set forth on
Schedule 7.21, Borrower shall use its commercially reasonable efforts to deliver
or cause to be delivered or completed the items listed on Schedule 7.21.

SECTION 8.  [Reserved]

SECTION 9.  EVENTS OF DEFAULT

The occurrence of any one or more of the following events shall be an Event of
Default:

9.1Payments.  Borrower fails to pay any principal or interest on any Loan on its
due date or (b) pay any other Secured Obligations within three (3) Business Days
after the applicable due date; provided, however, in each case, that an Event of
Default shall not occur on account of a failure to pay due solely to an
administrative or operational error of Agent or Lender or Borrower’s bank if
Borrower had the funds to make the payment when due and makes the payment within
three (3) Business Days following Borrower’s knowledge of such failure to pay;
or

 

***

Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

48



--------------------------------------------------------------------------------

 

9.2Covenants.  Borrower breaches or defaults in the performance of any covenant
or Secured Obligation under this Agreement, or any of the other Loan Documents
or any other agreement among Borrower, Agent and Lender, and (a) with respect to
a default under any covenant under this Agreement (other than under Sections 6,
7.4, 7.5, 7.6, 7.7, 7.8, 7.9, 7.14, 7.15, 7.16, 7.17, 7.18 and 7.20), any other
Loan Document or any other agreement among Borrower, Agent and Lender, such
default continues for more than fifteen (15) Business Days after the earlier of
the date on which (i) Agent or Lender has given notice of such default to
Borrower and (ii) Borrower has actual knowledge of such default or (b) with
respect to a default under any of Sections 6, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9,
7.14, 7.15, 7.16, 7.17, 7.18 and 7.20, the occurrence of such default; or

9.3Material Adverse Effect.  A circumstance has occurred that could reasonably
be expected to have a Material Adverse Effect; provided that Borrower’s failure
to achieve any single clinical or regulatory milestone shall not in and of
itself constitute a “Material Adverse Effect”; or

9.4Representations.  Any representation or warranty made by Borrower in any Loan
Document, when taken as a whole, shall have been false or misleading in any
material respect when made or when deemed made; or

9.5Insolvency.  Borrower (A) (i) shall make an assignment for the benefit of
creditors; or (ii) shall be unable to pay its debts as they become due, or be
unable to pay or perform under the Loan Documents, or shall become insolvent; or
(iii) shall file a voluntary petition in bankruptcy; or (iv) shall file any
petition, answer, or document seeking for itself any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future statute, law or regulation pertinent to such
circumstances; or (v) shall seek or consent to or acquiesce in the appointment
of any trustee, receiver, or liquidator of Borrower or of all or any substantial
part (i.e., 33-1/3% or more) of the assets or property of Borrower; or
(vi) shall cease operations of its business as its business has normally been
conducted, or terminate substantially all of its employees; or (vii) Borrower or
its directors or majority shareholders shall take any action initiating any of
the foregoing actions described in clauses (i) through (vi); or (B) either
(i) forty-five (45) days shall have expired after the commencement of an
involuntary action against Borrower seeking reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
present or future statute, law or regulation, without such action being
dismissed or all orders or proceedings thereunder affecting the operations or
the business of Borrower being stayed; or (ii) a stay of any such order or
proceedings shall thereafter be set aside and the action setting it aside shall
not be timely appealed; or (iii) Borrower shall file any answer admitting or not
contesting the material allegations of a petition filed against Borrower in any
such proceedings; or (iv) the court in which such proceedings are pending shall
enter a decree or order granting the relief sought in any such proceedings; or
(v) forty-five (45) days shall have expired after the appointment, without the
consent or acquiescence of Borrower, of any trustee, receiver or liquidator of
Borrower or of all or any substantial part of the properties of Borrower without
such appointment being vacated; or

 

***

Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

49



--------------------------------------------------------------------------------

 

9.6Attachments; Judgments.  Any portion of Borrower’s assets is attached or
seized, or a levy is filed against any such assets, or a judgment or judgments
is/are entered for the payment of money (in each case not covered by independent
third party insurance as to which liability has not been rejected by such
insurance carrier), individually or in the aggregate, of at least $1,000,000, or
Borrower is enjoined or in any way prevented by court order from conducting any
part of its business; or  

9.7Other Obligations.  The occurrence of any default under any agreement or
obligation of Borrower involving any Indebtedness in excess of $1,000,000, or
any early payment is required or unwinding or termination occurs with respect to
any Permitted Bond Hedge Transaction and Permitted Warrant Transaction, or any
condition giving rise to the foregoing is met, in each case, with respect to
which Borrower or its Affiliates is the “defaulting party” under the terms of
such Permitted Bond Hedge Transaction or Permitted Warrant Transaction.

SECTION 10.  REMEDIES

10.1General.  Upon and during the continuance of any one or more Events of
Default, (i) Agent may, and at the direction of the Required Lenders shall,
accelerate and demand payment of all or any part of the Secured Obligations
together with a Prepayment Charge and a New Loan Prepayment Charge and declare
them to be immediately due and payable (provided, that upon the occurrence of an
Event of Default of the type described in Section 9.5, all of the Secured
Obligations shall automatically be accelerated and made due and payable, in each
case without any further notice or act), (ii) Agent may, at its option, sign and
file in Borrower’s name any and all collateral assignments, notices, control
agreements, security agreements and other documents it deems necessary or
appropriate to perfect or protect the repayment of the Secured Obligations, and
in furtherance thereof, Borrower hereby grants Agent an irrevocable power of
attorney coupled with an interest, and (iii) Agent may notify any of Borrower’s
account debtors to make payment directly to Agent, compromise the amount of any
such account on Borrower’s behalf and endorse Agent’s name without recourse on
any such payment for deposit directly to Agent’s account.  Agent may, and at the
direction of the Required Lenders shall, exercise all rights and remedies with
respect to the Collateral under the Loan Documents or otherwise available to it
under the UCC and other applicable law, including the right to release, hold,
sell, lease, liquidate, collect, realize upon, or otherwise dispose of all or
any part of the Collateral and the right to occupy, utilize, process and
commingle the Collateral.  All Agent’s rights and remedies shall be cumulative
and not exclusive.

 

***

Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

50



--------------------------------------------------------------------------------

 

10.2Collection; Foreclosure.  Upon the occurrence and during the continuance of
any Event of Default, Agent may, and at the direction of the Required Lenders
shall, at any time or from time to time, apply, collect, liquidate, sell in one
or more sales, lease or otherwise dispose of, any or all of the Collateral, in
its then condition or following any commercially reasonable preparation or
processing, in such order as Agent may elect.  Any such sale may be made either
at public or private sale at its place of business or elsewhere.  Borrower
agrees that any such public or private sale may occur upon ten (10) calendar
days’ prior written notice to Borrower.  Agent may require Borrower to assemble
the Collateral and make it available to Agent at a place designated by Agent
that is reasonably convenient to Agent and Borrower.  The proceeds of any sale,
disposition or other realization upon all or any part of the Collateral shall be
applied by Agent in the following order of priorities:

 



First, to Agent and Lender in an amount sufficient to pay in full Agent’s and
Lender’s reasonable costs and professionals’ and advisors’ fees and expenses as
described in Section 11.11;

 



Second, to Lender in an amount equal to the then unpaid amount of the Secured
Obligations (including principal, interest and interest at the applicable
default rate), in such order and priority as Agent may choose in its sole
discretion; and

 



Finally, after the full and final payment in Cash of all of the Secured
Obligations (other than inchoate obligations), to any creditor holding a junior
Lien on the Collateral, or to Borrower or its representatives or as a court of
competent jurisdiction may direct.

Agent shall be deemed to have acted reasonably in the custody, preservation and
disposition of any of the Collateral if it complies with the obligations of a
secured party under the UCC.

10.3No Waiver.  Agent shall be under no obligation to marshal any of the
Collateral for the benefit of Borrower or any other Person, and Borrower
expressly waives all rights, if any, to require Agent to marshal any
Collateral.  

10.4Cumulative Remedies.  The rights, powers and remedies of Agent hereunder
shall be in addition to all rights, powers and remedies given by statute or rule
of law and are cumulative.  The exercise of any one or more of the rights,
powers and remedies provided herein shall not be construed as a waiver of or
election of remedies with respect to any other rights, powers and remedies of
Agent.

 

***

Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

51



--------------------------------------------------------------------------------

 

SECTION 11.  MISCELLANEOUS

11.1Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
such law, such provision shall be ineffective only to the extent and duration of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

11.2Notice.  Except as otherwise provided herein, any notice, demand, request,
consent, approval, declaration, service of process or other communication
(including the delivery of Financial Statements) that is required, contemplated,
or permitted under the Loan Documents or with respect to the subject matter
hereof shall be in writing, and shall be deemed to have been validly served,
given, delivered, and received upon the earlier of: (i) the day of transmission
by electronic mail or hand delivery or delivery by an overnight express service
or overnight mail delivery service; or (ii) the third calendar day after deposit
in the United States of America mails, with proper first class postage prepaid,
in each case addressed to the party to be notified as follows:

(a)If to Agent:

HERCULES CAPITAL, INC.
Legal Department
Attention:  Chief Legal Officer and Himani Bhalla
400 Hamilton Avenue, Suite 310
Palo Alto, CA  94301
email: legal@herculestech.com
Telephone:  650-289-3060

(b)If to Lender:

HERCULES TECHNOLOGY III, L.P.
Legal Department
Attention:  Chief Legal Officer and Himani Bhalla
400 Hamilton Avenue, Suite 310
Palo Alto, CA  94301
email: legal@herculestech.com
Telephone:  650-289-3060

and

 

***

Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

52



--------------------------------------------------------------------------------

 

HERCULES CAPITAL, INC.
Legal Department
Attention:  Chief Legal Officer and Himani Bhalla
400 Hamilton Avenue, Suite 310
Palo Alto, CA  94301
email: legal@herculestech.com
Telephone:  650-289-3060

(c)If to Borrower:

CHEMOCENTRYX, INC.

Attention:  Susan Kanaya, Executive Vice President, Chief Financial and
Administrative Officer and Secretary
850 Maude Avenue
Mountain View, CA 94043
email:  SKanaya@chemocentryx.com
Telephone:  650-210-2900

or to such other address as each party may designate for itself by like notice.

11.3Entire Agreement; Amendments.  

(a)This Agreement and the other Loan Documents constitute the entire agreement
and understanding of the parties hereto in respect of the subject matter hereof
and thereof, and supersede and replace in their entirety any prior proposals,
term sheets, non-disclosure or confidentiality agreements, letters, negotiations
or other documents or agreements, whether written or oral, with respect to the
subject matter hereof or thereof (including Agent’s revised proposal letter
dated November 1, 2017 and accepted by Borrower on November 2, 2017, and the
Non-Disclosure Agreement).  

(b)Neither this Agreement, any other Loan Document, nor any terms hereof or
thereof may be amended, supplemented or modified except in accordance with the
provisions of this Section 11.3(b).  The Required Lenders and Borrower party to
the relevant Loan Document may, or, with the written consent of the Required
Lenders, the Agent and the Borrower party to the relevant Loan Document may,
from time to time, (i) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of the Lenders or of the Borrower hereunder or thereunder or
(ii) waive, on such terms and conditions as the Required Lenders or the Agent,
as the case may be, may specify in such instrument, any of the requirements of
this Agreement or the other Loan Documents or any Default or Event of Default
and its consequences; provided, however, that no such waiver and no such
amendment, supplement or modification shall (A) forgive the principal amount or
extend

 

***

Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

53



--------------------------------------------------------------------------------

 

the final scheduled date of maturity of any Loan, extend the scheduled date of
any amortization payment in respect of any Loan, reduce the stated rate of any
interest or fee payable hereunder) or extend the scheduled date of any payment
thereof, in each case without the written consent of each Lender directly
affected thereby; (B) eliminate or reduce the voting rights of any Lender under
this Section 11.3(b) without the written consent of such Lender; (C) reduce any
percentage specified in the definition of Required Lenders, consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents, release all or substantially
all of the Collateral or release a Borrower from its obligations under the Loan
Documents, in each case without the written consent of all Lenders; or (D)
amend, modify or waive any provision of Section 11.17 without the written
consent of the Agent.  Any such waiver and any such amendment, supplement or
modification shall apply equally to each Lender and shall be binding upon
Borrower, the Lender, the Agent and all future holders of the Loans.

11.4No Strict Construction.  The parties hereto have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

11.5No Waiver.  The powers conferred upon Agent and Lender by this Agreement are
solely to protect its rights hereunder and under the other Loan Documents and
its interest in the Collateral and shall not impose any duty upon Agent or
Lender to exercise any such powers.  No omission or delay by Agent or Lender at
any time to enforce any right or remedy reserved to it, or to require
performance of any of the terms, covenants or provisions hereof by Borrower at
any time designated, shall be a waiver of any such right or remedy to which
Agent or Lender is entitled, nor shall it in any way affect the right of Agent
or Lender to enforce such provisions thereafter.

11.6Survival.  All agreements, representations and warranties contained in this
Agreement and the other Loan Documents or in any document delivered pursuant
hereto or thereto shall be for the benefit of Agent, Lender and Borrower, as
applicable, shall survive the execution and delivery of this Agreement, and
Sections 6, 10, and 11 of this Agreement shall survive the expiration or other
termination of this Agreement.

 

***

Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

54



--------------------------------------------------------------------------------

 

11.7Successors and Assigns.  The provisions of this Agreement and the other Loan
Documents shall inure to the benefit of and be binding on Borrower and its
permitted assigns (if any).  Borrower shall not assign its obligations under
this Agreement or any of the other Loan Documents without Agent’s express prior
written consent, and any such attempted assignment shall be void and of no
effect.  Agent and Lender may assign, transfer, or endorse its rights hereunder
and under the other Loan Documents without prior notice to Borrower, and all of
such rights shall inure to the benefit of Agent’s and Lender’s successors and
assigns; provided that as long as no Event of Default has occurred and is
continuing, neither Agent nor any Lender may assign, transfer or endorse its
rights hereunder or under the Loan Documents to any party that is a direct
competitor of Borrower or a distressed debt or vulture fund (as reasonably
determined by Agent), it being acknowledged that in all cases, any transfer to
an Affiliate of any Lender or Agent shall be allowed.

11.8Governing Law.  This Agreement and the other Loan Documents have been
negotiated and delivered to Agent and Lender in the State of California, and
shall have been accepted by Agent and Lender in the State of
California.  Payment to Agent and Lender by Borrower of the Secured Obligations
is due in the State of California.  This Agreement and the other Loan Documents
shall be governed by, and construed and enforced in accordance with, the laws of
the State of California, excluding conflict of laws principles that would cause
the application of laws of any other jurisdiction.

11.9Consent to Jurisdiction and Venue.  All judicial proceedings (to the extent
that the reference requirement of Section 11.10 is not applicable) arising in or
under or related to this Agreement or any of the other Loan Documents may be
brought in any state or federal court located in the State of California.  By
execution and delivery of this Agreement, each party hereto generally and
unconditionally: (a) consents to nonexclusive personal jurisdiction in Santa
Clara County, State of California; (b) waives any objection as to jurisdiction
or venue in Santa Clara County, State of California; (c) agrees not to assert
any defense based on lack of jurisdiction or venue in the aforesaid courts; and
(d) irrevocably agrees to be bound by any judgment rendered thereby in
connection with this Agreement or the other Loan Documents following the
exhaustion of all rights with respect to appeals relating thereto.  Service of
process on any party hereto in any action arising out of or relating to this
Agreement shall be effective if given in accordance with the requirements for
notice set forth in Section 11.2, and shall be deemed effective and received as
set forth in Section 11.2.  Nothing herein shall affect the right to serve
process in any other manner permitted by law or shall limit the right of either
party to bring proceedings in the courts of any other jurisdiction.

11.10Mutual Waiver of Jury Trial / Judicial Reference.  

 

***

Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

55



--------------------------------------------------------------------------------

 

(a)Because disputes arising in connection with complex financial transactions
are most quickly and economically resolved by an experienced and expert Person
and the parties wish applicable state and federal laws to apply (rather than
arbitration rules), the parties desire that their disputes be resolved by a
judge applying such applicable laws.  EACH OF BORROWER, AGENT AND LENDER
SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY OF ANY CAUSE OF
ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR ANY OTHER CLAIM
(COLLECTIVELY, “CLAIMS”) ASSERTED BY BORROWER AGAINST AGENT, LENDER OR THEIR
RESPECTIVE ASSIGNEE OR BY AGENT, LENDER OR THEIR RESPECTIVE ASSIGNEE AGAINST
BORROWER.  This waiver extends to all such Claims, including Claims that involve
Persons other than Agent, Borrower and Lender; Claims that arise out of or are
in any way connected to the relationship among Borrower, Agent and Lender; and
any Claims for damages, breach of contract, tort, specific performance, or any
equitable or legal relief of any kind, arising out of this Agreement, any other
Loan Document.  

(b)If the waiver of jury trial set forth in Section 11.10(a) is ineffective or
unenforceable, the parties agree that all Claims shall be resolved by reference
to a private judge sitting without a jury, pursuant to Code of Civil Procedure
Section 638, before a mutually acceptable referee or, if the parties cannot
agree, a referee selected by the Presiding Judge of the Santa Clara County,
California.  Such proceeding shall be conducted in Santa Clara County,
California, with California rules of evidence and discovery applicable to such
proceeding.    

(c)In the event Claims are to be resolved by judicial reference, either party
may seek from a court identified in Section 11.9, any prejudgment order, writ or
other relief and have such prejudgment order, writ or other relief enforced to
the fullest extent permitted by law notwithstanding that all Claims are
otherwise subject to resolution by judicial reference.

11.11Professional Fees.  Borrower promises to pay Agent’s and Lender’s fees and
expenses necessary to finalize the loan documentation, including but not limited
to reasonable attorneys fees, UCC searches, filing costs, and other
miscellaneous expenses. In addition, Borrower promises to pay any and all
reasonable attorneys’ and other professionals’ fees and expenses incurred by
Agent and Lender after the Closing Date in connection with or related
to:  (a) the Loan; (b) the administration, collection, or enforcement of the
Loan; (c) the amendment or modification of the Loan Documents; (d) any waiver,
consent, release, or termination under the Loan Documents; (e) the protection,
preservation, audit, field exam, sale, lease, liquidation, or disposition of
Collateral or the exercise of remedies with respect to the Collateral; (f) any
legal, litigation, administrative, arbitration, or out of court proceeding in
connection with or related to Borrower or the Collateral, and any appeal or
review thereof; and (g) any bankruptcy, restructuring, reorganization,
assignment for the benefit of creditors, workout, foreclosure, or other action
related to Borrower, the Collateral, the Loan Documents, including representing
Agent or Lender in any adversary proceeding or contested matter commenced or
continued by or on behalf of Borrower’s estate, and any appeal or review
thereof.

 

***

Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

56



--------------------------------------------------------------------------------

 

11.12Confidentiality.  Agent and Lender acknowledge that certain items of
Collateral and information provided to Agent and Lender by Borrower are
confidential and proprietary information of Borrower, if and to the extent such
information either (x) is marked as confidential by Borrower at the time of
disclosure, or (y) should reasonably be understood to be confidential (the
“Confidential Information”).  Accordingly, Agent and Lender agree that any
Confidential Information it may obtain in the course of acquiring,
administering, or perfecting  Agent’s security interest in the Collateral shall
not be disclosed to any other Person or entity in any manner whatsoever, in
whole or in part, without the prior written consent of Borrower, except that
Agent and Lender may disclose any such information:  (a) to its own directors,
officers, employees, accountants, counsel and other professional advisors and to
its Affiliates if Agent or Lender in their reasonable discretion determines that
any such party should have access to such information in connection with such
party’s responsibilities in connection with the Loan or this Agreement and,
provided that such recipient of such Confidential Information either (i) agrees
to be bound by the confidentiality provisions of this paragraph or (ii) is
otherwise subject to confidentiality restrictions that reasonably protect
against the disclosure of Confidential Information pursuant to similar terms;
(b) if such information is generally available to the public; (c) if required or
appropriate in any report, statement or testimony submitted to any governmental
authority having or claiming to have jurisdiction over Agent or Lender; (d) if
required or appropriate in response to any summons or subpoena or in connection
with any litigation, to the extent permitted or deemed advisable by Agent’s or
Lender’s counsel; (e) to comply with any legal requirement or law applicable to
Agent or Lender; (f) to the extent reasonably necessary in connection with the
exercise of any right or remedy under any Loan Document, including Agent’s sale,
lease, or other disposition of Collateral after Default; (g) to any participant
or assignee of Agent or Lender or any prospective participant or assignee;
provided, that such participant or assignee or prospective participant or
assignee agrees in writing to be bound by this Section prior to disclosure; or
(h) otherwise with the prior consent of Borrower; provided, that any disclosure
made in violation of this Agreement shall not affect the obligations of Borrower
or any of its Affiliates or any guarantor under this Agreement or the other Loan
Documents.  Agent’s and Lender’s obligations under this Section 11.12 shall
supersede all of their respective obligations under the Non-Disclosure
Agreement.

11.13 Assignment of Rights.  Borrower acknowledges and understands that Agent or
Lender may, subject to Section 11.7, sell and assign all or part of its interest
hereunder and under the Loan Documents to any Person or entity (an
“Assignee”).  After such assignment the term “Agent” or “Lender” as used in the
Loan Documents shall mean and include such Assignee, and such Assignee shall be
vested with all rights, powers and remedies of Agent and Lender hereunder with
respect to the interest so assigned; but with respect to any such interest not
so transferred, Agent and Lender shall retain all rights, powers and remedies
hereby given.  No such assignment by Agent or Lender shall relieve Borrower of
any of its obligations hereunder.  Lender agrees that in the event of any
transfer by it of the Note(s)(if any), it will endorse thereon a notation as to
the portion of the principal of the Note(s), which shall have been paid at the
time of such transfer and as to the date to which interest shall have been last
paid thereon.

 

***

Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

57



--------------------------------------------------------------------------------

 

11.14Termination; Revival of Secured Obligations.  Other than as provided in
Section 11.6, this Agreement and the Loan Documents shall terminate on the
payment in full in cash of the Secured Obligations (other than inchoate
indemnity obligations or other obligations that specifically survive
termination). Notwithstanding the preceding sentence, this Agreement and the
Loan Documents shall remain in full force and effect and continue to be
effective if any petition is filed by or against Borrower for liquidation or
reorganization, if Borrower becomes insolvent or makes an assignment for the
benefit of creditors, if a receiver or trustee is appointed for all or any
significant part of Borrower’s assets, or if any payment or transfer of
Collateral is recovered from Agent or Lender.  The Loan Documents and the
Secured Obligations and Collateral security shall continue to be effective, or
shall be revived or reinstated, as the case may be, if at any time payment and
performance of the Secured Obligations or any transfer of Collateral to Agent,
or any part thereof is rescinded, avoided or avoidable, reduced in amount, or
must otherwise be restored or returned by, or is recovered from, Agent, Lender
or by any obligee of the Secured Obligations, whether as a “voidable
preference,” “fraudulent conveyance,” or otherwise, all as though such payment,
performance, or transfer of Collateral had not been made.  In the event that any
payment, or any part thereof, is rescinded, reduced, avoided, avoidable,
restored, returned, or recovered, the Loan Documents and the Secured Obligations
shall be deemed, without any further action or documentation, to have been
revived and reinstated except to the extent of the full, final, and indefeasible
payment to Agent or Lender in Cash.

11.15Counterparts.  This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.

11.16No Third Party Beneficiaries.  No provisions of the Loan Documents are
intended, nor will be interpreted, to provide or create any third-party
beneficiary rights or any other rights of any kind in any Person other than
Agent, Lender and Borrower unless specifically provided otherwise herein, and,
except as otherwise so provided, all provisions of the Loan Documents will be
personal and solely among Agent, the Lender and the Borrower.

 

***

Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

58



--------------------------------------------------------------------------------

 

11.17Agency.  

(a)Lender hereby irrevocably appoints Hercules Capital, Inc. to act on its
behalf as the Agent hereunder and under the other Loan Documents and authorizes
the Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto.

(b)Lender  agrees to indemnify the Agent in its capacity as such (to the extent
not reimbursed by Borrower and without limiting the obligation of Borrower to do
so), according to its respective Term Commitment and New Loan Commitment
percentages (based upon the total outstanding Term Loan Commitments and New Loan
Commitments) in effect on the date on which indemnification is sought under this
Section 11.17, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time be imposed on, incurred by or
asserted against the Agent in any way relating to or arising out of, this
Agreement, any of the other Loan Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by the Agent under or in connection with any of
the foregoing; the agreements in this Section shall survive the payment of the
Loans and all other amounts payable hereunder.

(c)Agent in Its Individual Capacity.  The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent and the term
“Lender” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include each such Person serving as Agent hereunder in its
individual capacity.

(d)Exculpatory Provisions.  The Agent shall have no duties or obligations except
those expressly set forth herein and in the other Loan Documents.  Without
limiting the generality of the foregoing, the Agent shall not:

 

(i)

be subject to any fiduciary or other implied duties, regardless of whether any
Default or any Event of Default has occurred and is continuing;

 

(ii)

have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Agent is required to exercise as directed
in writing by the Lender, provided that the Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Agent to liability or that is contrary to any Loan Document or applicable law;
and

 

***

Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

59



--------------------------------------------------------------------------------

 

 

(iii)

except as expressly set forth herein and in the other Loan Documents, have any
duty to disclose, and the Agent shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by any Person serving as the Agent or any of its
Affiliates in any capacity.

(e)The Agent shall not be liable for any action taken or not taken by it (i)
with the consent or at the request of the Lender or as the Agent shall believe
in good faith shall be necessary, under the circumstances or (ii) in the absence
of its own gross negligence or willful misconduct.

(f)The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 4 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the Agent.

(g)Reliance by Agent.  Agent may rely, and shall be fully protected in acting,
or refraining to act, upon, any resolution, statement, certificate, instrument,
opinion, report, notice, request, consent, order, bond or other paper or
document that it has no reason to believe to be other than genuine and to have
been signed or presented by the proper party or parties or, in the case of
cables, telecopies and telexes, to have been sent by the proper party or
parties.  In the absence of its gross negligence or willful misconduct, Agent
may conclusively rely, as to the truth of the statements and the correctness of
the opinions expressed therein, upon any certificates or opinions furnished to
Agent and conforming to the requirements of the Loan Agreement or any of the
other Loan Documents.  Agent may consult with counsel, and any opinion or legal
advice of such counsel shall be full and complete authorization and protection
in respect of any action taken, not taken or suffered by Agent hereunder or
under any Loan Documents in accordance therewith.  Agent shall have the right at
any time to seek instructions concerning the administration of the Collateral
from any court of competent jurisdiction.  Agent shall not be under any
obligation to exercise any of the rights or powers granted to Agent by this
Agreement, the Loan Agreement and the other Loan Documents at the request or
direction of Lenders unless Agent shall have been provided by Lender with
adequate security and indemnity against the costs, expenses and liabilities that
may be incurred by it in compliance with such request or direction.

 

***

Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

60



--------------------------------------------------------------------------------

 

11.18Publicity.  None of the parties hereto nor any of its respective member
businesses and Affiliates shall, without the other parties’ prior written
consent (which shall not be unreasonably withheld or delayed), publicize or use
(a) the other party's name (including a brief description of the relationship
among the parties hereto), logo or hyperlink to such other parties’ web site,
separately or together, in written and oral presentations, advertising,
promotional and marketing materials, client lists, public relations materials or
on its web site (together, the " Publicity Materials"); (b) the names of
officers of such other parties in the Publicity Materials; and (c) such other
parties’ name, trademarks, servicemarks in any news or press release concerning
such party; provided however, notwithstanding anything to the contrary herein,
no such consent shall be required (i) to the extent necessary to comply with the
requests of any regulators, legal requirements or laws applicable to such party,
pursuant to any listing agreement with any national securities exchange (so long
as such party provides prior notice to the other party hereto to the extent
reasonably practicable) and (ii) to comply with Section 11.12.

11.19Multiple Borrowers.

(a)Borrower’s Agent.  Each of the Borrowers hereby irrevocably appoints
ChemoCentryx, Inc. as its agent, attorney-in-fact and legal representative for
all purposes, including requesting disbursement of the Loan and receiving
account statements and other notices and communications to Borrowers (or any of
them) from the Agent or any Lender.  The Agent may rely, and shall be fully
protected in relying, on any request for the Loan, disbursement instruction,
report, information or any other notice or communication made or given by
ChemoCentryx, Inc., whether in its own name or on behalf of one or more of the
other Borrowers, and the Agent shall not have any obligation to make any inquiry
or request any confirmation from or on behalf of any other Borrower as to the
binding effect on it of any such request, instruction, report, information,
other notice or communication, nor shall the joint and several character of the
Borrowers’ obligations hereunder be affected thereby.

(b)Waivers.  Each Borrower hereby waives:  (i) any right to require the Agent to
institute suit against, or to exhaust its rights and remedies against, any other
Borrower or any other person, or to proceed against any property of any kind
which secures all or any part of the Secured Obligations, or to exercise any
right of offset or other right with respect to any reserves, credits or deposit
accounts held by or maintained with the Agent or any Indebtedness of the Agent
or any Lender to any other Borrower, or to exercise any other right or power, or
pursue any other remedy the Agent or any Lender may have; (ii) any defense
arising by reason of any disability or other defense of any other Borrower or
any guarantor or any endorser, co-maker or other person, or by reason of the
cessation from any cause whatsoever of any liability of any other Borrower or
any guarantor or any endorser, co-maker or other person, with respect to all or
any part of the Secured Obligations, or by reason of any act or omission of the
Agent or others which directly or indirectly results in the discharge or release
of any other Borrower or any guarantor or any other person or any Secured
Obligations or any security therefor, whether by

 

***

Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

61



--------------------------------------------------------------------------------

 

operation of law or otherwise; (iii) any defense arising by reason of any
failure of the Agent to obtain, perfect, maintain or keep in force any Lien on,
any property of any Borrower or any other person; (iv) any defense based upon or
arising out of any bankruptcy, insolvency, reorganization, arrangement,
readjustment of debt, liquidation or dissolution proceeding commenced by or
against any other Borrower or any guarantor or any endorser, co-maker or other
person, including without limitation any discharge of, or bar against
collecting, any of the Secured Obligations (including without limitation any
interest thereon), in or as a result of any such proceeding.  Until all of the
Secured Obligations have been paid, performed, and discharged in full, nothing
shall discharge or satisfy the liability of any Borrower hereunder except the
full performance and payment of all of the Secured Obligations.  If any claim is
ever made upon the Agent for repayment or recovery of any amount or amounts
received by the Agent in payment of or on account of any of the Secured
Obligations, because of any claim that any such payment constituted a
preferential transfer or fraudulent conveyance, or for any other reason
whatsoever, and the Agent repays all or part of said amount by reason of any
judgment, decree or order of any court or administrative body having
jurisdiction over the Agent or any of its property, or by reason of any
settlement or compromise of any such claim effected by the Agent with any such
claimant (including without limitation the any other Borrower), then and in any
such event, each Borrower agrees that any such judgment, decree, order,
settlement and compromise shall be binding upon such Borrower, notwithstanding
any revocation or release of this Agreement or the cancellation of any note or
other instrument evidencing any of the Secured Obligations, or any release of
any of the Secured Obligations, and each Borrower shall be and remain liable to
the Agent and the Lenders under this Agreement for the amount so repaid or
recovered, to the same extent as if such amount had never originally been
received by the Agent or any Lender, and the provisions of this sentence shall
survive, and continue in effect, notwithstanding any revocation or release of
this Agreement.  Each Borrower hereby expressly and unconditionally waives all
rights of subrogation, reimbursement and indemnity of every kind against any
other Borrower, and all rights of recourse to any assets or property of any
other Borrower, and all rights to any collateral or security held for the
payment and performance of any Secured Obligations, including (but not limited
to) any of the foregoing rights which Borrower may have under any present or
future document or agreement with any other Borrower or other person, and
including (but not limited to) any of the foregoing rights which any Borrower
may have under any equitable doctrine of subrogation, implied contract, or
unjust enrichment, or any other equitable or legal doctrine.

 

***

Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

62



--------------------------------------------------------------------------------

 

(c)Consents.  Each Borrower hereby consents and agrees that, without notice to
or by Borrower and without affecting or impairing in any way the obligations or
liability of Borrower hereunder, the Agent may, from time to time before or
after revocation of this Agreement, do any one or more of the following in its
sole and absolute discretion:  (i) accept partial payments of, compromise or
settle, renew, extend the time for the payment, discharge, or performance of,
refuse to enforce, and release all or any parties to, any or all of the Secured
Obligations; (ii) grant any other indulgence to any Borrower or any other Person
in respect of any or all of the Secured Obligations or any other matter; (iii)
accept, release, waive, surrender, enforce, exchange, modify, impair, or extend
the time for the performance, discharge, or payment of, any and all property of
any kind securing any or all of the Secured Obligations or any guaranty of any
or all of the Secured Obligations, or on which the Agent at any time may have a
Lien, or refuse to enforce its rights or make any compromise or settlement or
agreement therefor in respect of any or all of such property; (iv) substitute or
add, or take any action or omit to take any action which results in the release
of, any one or more other Borrowers or any endorsers or guarantors of all or any
part of the Secured Obligations, including, without limitation one or more
parties to this Agreement, regardless of any destruction or impairment of any
right of contribution or other right of Borrower; (v) apply any sums received
from any other Borrower, any guarantor, endorser, or co-signer, or from the
disposition of any Collateral or security, to any Indebtedness whatsoever owing
from such person or secured by such Collateral or security, in such manner and
order as the Agent determines in its sole discretion, and regardless of whether
such Indebtedness is part of the Secured Obligations, is secured, or is due and
payable.  Each Borrower consents and agrees that the Agent shall be under no
obligation to marshal any assets in favor of Borrower, or against or in payment
of any or all of the Secured Obligations.  Each Borrower further consents and
agrees that the Agent shall have no duties or responsibilities whatsoever with
respect to any property securing any or all of the Secured Obligations.  Without
limiting the generality of the foregoing, the Agent shall have no obligation to
monitor, verify, audit, examine, or obtain or maintain any insurance with
respect to, any property securing any or all of the Secured Obligations.

(d)Independent Liability.  Each Borrower hereby agrees that one or more
successive or concurrent actions may be brought hereon against such Borrower, in
the same action in which any other Borrower may be sued or in separate actions,
as often as deemed advisable by Agent. Each Borrower is fully aware of the
financial condition of each other Borrower and is executing and delivering this
Agreement based solely upon its own independent investigation of all matters
pertinent hereto, and such Borrower is not relying in any manner upon any
representation or statement of the Agent or any Lender with respect
thereto.  Each Borrower represents and warrants that it is in a position to
obtain, and each Borrower hereby assumes full responsibility for obtaining, any
additional information concerning any other Borrower’s financial condition and
any other matter pertinent hereto as such Borrower may desire, and such Borrower
is not relying upon or expecting the Agent to furnish to it any information now
or hereafter in the Agent’s possession concerning the same or any other matter.

 

***

Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

63



--------------------------------------------------------------------------------

 

(e)Subordination.  All Indebtedness of a Borrower now or hereafter arising held
by another Borrower is subordinated to the Secured Obligations and the Borrower
holding the Indebtedness shall take all actions reasonably requested by Agent to
effect, to enforce and to give notice of such subordination.

11.20Amendment and Restatement.  This Agreement amends and restates in its
entirety the Original Agreement effective as of the date hereof. Anything
contained herein to the contrary notwithstanding, this Agreement is not intended
to effect a novation of the "Secured Obligations" (as defined in the Original
Agreement). Instead, it is the express intention of the parties hereto to
reaffirm the indebtedness, obligations and liabilities created under the
Original Agreement which is secured by the Collateral pursuant to the terms of
the applicable Loan Documents.  Borrower ratifies, affirms and confirms that the
liens and security interests granted pursuant to the applicable Loan Documents
secure the applicable indebtedness, liabilities and obligations of Borrower to
Agent and the Lenders under the Original Agreement, as amended and restated by
this Agreement, the Loan Documents shall continue in full force and effect in
accordance with their terms unless otherwise amended by the parties thereto, and
that the term "Secured Obligations" as used in the Loan Documents (or any other
term used therein to describe or refer to the indebtedness, liabilities and
obligations of Borrower to Agent and the Lenders) includes, without limitation,
the indebtedness, liabilities and obligations of Borrower under this Agreement,
and under the Original Agreement, as amended and restated hereby, as the same
further may be amended, modified, supplemented and/or restated from time to time
and Borrower assumes all such Secured Obligations.  The Loan Documents and all
agreements, instruments and documents executed or delivered in connection with
any of the foregoing shall each be deemed to be amended to the extent necessary
to give effect to the provisions of this Agreement. Each reference to the “Loan
and Security Agreement” in any Loan Document shall mean and be a reference to
this Agreement (as further amended, restated, supplemented or otherwise modified
from time to time).  Cross-references in the Loan Documents to particular
section numbers in the Original Agreement shall be deemed to be cross-references
to the corresponding sections, as applicable, of this Agreement.

 

(SIGNATURES TO FOLLOW)

 

 

***

Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

64



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower, Agent and Lender have duly executed and delivered
this Amended and Restated Loan and Security Agreement as of the day and year
first above written.

 

 

BORROWER:

 

 

 

 

CHEMOCENTRYX, INC.

 

 

 

 

Signature:

/s/ Thomas J. Schall, Ph.D.

 

 

 

 

Print Name:

Thomas J. Schall, Ph.D.

 

 

 

 

Title:

President and Chief Executive Officer

 

Accepted in Palo Alto, California:

 

 

AGENT:

 

 

 

 

HERCULES CAPITAL, INC.

 

 

 

 

Signature:

/s/ Jennifer Choe

 

 

 

 

Print Name:

Jennifer Choe

 

 

 

 

Title:

Assistant General Counsel

 

 

LENDER:

 

 

 

 

HERCULES TECHNOLOGY III, L.P.,

 

a Delaware limited partnership

 

 

 

 

By:

Hercules Technology SBIC Management, LLC, its General Partner

 

 

 

 

By:

Hercules Capital, Inc., its Manager

 

 

 

 

By:

/s/ Jennifer Choe

 

Name:

Jennifer Choe

 

Its:

Assistant General Counsel

 

 

--------------------------------------------------------------------------------

 

 

 

HERCULES CAPITAL, INC.

 

 

 

 

Signature:

/s/ Jennifer Choe

 

 

 

 

Print Name:

Jennifer Choe

 

 

 

 

Title:

Assistant General Counsel

 




 

--------------------------------------------------------------------------------

 

Table of Addenda, Exhibits and Schedules

 

Addendum 1:

 

SBA Provisions

 

 

 

Addendum 2:

 

Taxes; Increased Costs

 

 

 

Exhibit A:

 

Advance Request Attachment to Advance Request

 

 

 

Exhibit B:

 

Term Note

 

 

 

Exhibit B-1:

 

New Note

 

 

 

Exhibit C:

 

Name, Locations, and Other Information for Borrower

 

 

 

Exhibit D:

 

Borrower’s Patents, Trademarks, Copyrights and Licenses

 

 

 

Exhibit E:

 

Borrower’s Deposit Accounts and Investment Accounts

 

 

 

Exhibit F:

 

Compliance Certificate

 

 

 

Exhibit G:

 

Joinder Agreement

 

 

 

Exhibit H:

 

ACH Debit Authorization Agreement

 

 

 

Schedule 1

 

Subsidiaries

Schedule 1.1A

 

Term Commitments

Schedule 1.1B

 

New Loan Commitments

Schedule 1A

 

Existing Permitted Indebtedness

Schedule 1B

 

Existing Permitted Investments

Schedule 1C

 

Existing Permitted Liens

Schedule 5.3

 

Consents, Etc.

Schedule 5.8

 

Tax Matters

Schedule 5.9

 

Intellectual Property Claims

Schedule 5.10

 

Intellectual Property

Schedule 5.11

 

Borrower Products

Schedule 5.14

 

Capitalization

 

 

 

--------------------------------------------------------------------------------

 

ADDENDUM 1 to AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

(a)Borrower’s Business.  For purposes of this Addendum 1, Borrower shall be
deemed to include its “affiliates” as defined in Title 13 Code of Federal
Regulations Section 121.103.  Borrower represents and warrants to Agent and
Lender as of the SBA Funding Date and covenants to Agent and Lender for a period
of one year after each SBA Funding Date or for such longer period as set forth
below with respect to subsections 2, 3, 4, 5, 6 and 7 below, as follows:

 

1.

Size Status.  Borrower’s primary NAICS code is 325412 and has less than 750
employees in the aggregate;

 

2.

No Relender.  Borrower’s primary business activity does not involve, directly or
indirectly, providing funds to others, purchasing debt obligations, factoring,
or long-term leasing of equipment with no provision for maintenance or repair;

 

3.

No Passive Business.  Borrower is engaged in a regular and continuous business
operation (excluding the mere receipt of payments such as dividends, rents,
lease payments, or royalties).  Borrower’s employees are carrying on the
majority of day to day operations.  Borrower will not pass through substantially
all of the proceeds of the Loan to another entity;

 

4.

No Real Estate Business.  Borrower is not classified under North American
Industry Classification System (NAICS) codes 531110 (lessors of residential
buildings and dwellings), 531120 (lessors of nonresidential buildings except
miniwarehouses), 531190 (lessors of other real estate property), 237210 (land
subdivision), or 236117 (new housing for-sale builders). Borrower is not
classified under NAICS codes 236118 (residential remodelers), 236210 (industrial
building construction), or 236220 (commercial and institutional building
construction), if Borrower is primarily engaged in construction or renovation of
properties on its own account rather than as a hired contractor. Borrower is not
classified under NAICS codes 531210 (offices of real estate agents and brokers),
531311 (residential property managers), 531312 (nonresidential property
managers), 531320 (offices of real estate appraisers), or 531390 (other
activities related to real estate), unless it derives at least 80 percent of its
revenue from non-Affiliate sources. The proceeds of the Loan will not be used to
acquire or refinance real property unless Borrower (x) is acquiring an existing
property and will use at least 51 percent of the usable square footage for its
business purposes; (y) is building or renovating a building and will use at
least 67 percent of the usable square footage for its business purposes; or (z)
occupies the subject property and uses at least 67 percent of the usable square
footage for its business purposes.

 

--------------------------------------------------------------------------------

 

 

5.

No Project Finance.  Borrower’s assets are not intended to be reduced or
consumed, generally without replacement, as the life of its business progresses,
and the nature of Borrower’s business does not require that a stream of cash
payments be made to the business's financing sources, on a basis associated with
the continuing sale of assets (e.g., real estate development projects and oil
and gas wells).  The primary purpose of the Loan is not to fund production of a
single item or defined limited number of items, generally over a defined
production period, where such production will constitute the majority of the
activities of Borrower (e.g., motion pictures and electric generating plants).

 

6.

No Farm Land Purchases.  Borrower will not use the proceeds of the Loan to
acquire farm land which is or is intended to be used for agricultural or
forestry purposes, such as the production of food, fiber, or wood, or is so
taxed or zoned.

 

7.

No Foreign Investment.  The proceeds of the Loan will not be used substantially
for a foreign operation.  Borrower will not have, on or within one year after
each SBA Funding Date and each other Loan provided by a Lender that is an SBIC,
more than 49 percent of its employees or tangible assets located outside the
United States of America. 

(b)Small Business Administration Documentation.  Agent and Lender acknowledge
that Borrower completed, executed and delivered to Agent prior to each SBA
Funding Date SBA Forms 480, 652 and 1031 (Parts A and B) together with a
business plan showing Borrower’s financial projections (including balance sheets
and income and cash flows statements) for the period described therein and a
written statement (whether included in the purchase agreement or pursuant to a
separate statement) from Agent regarding its intended use of proceeds from the
sale of securities to Lender (the “Use of Proceeds Statement”).  Borrower
represents and warrants to Agent and Lender that the information regarding
Borrower and its affiliates set forth in the SBA Form 480, Form 652 and
Form 1031 and the Use of Proceeds Statement delivered as of each SBA Funding
Date is accurate and complete.

(c)Inspection.  The following covenants contained in this Section (c) are
intended to supplement and not to restrict the related provisions of the Loan
Documents.  Subject to the preceding sentence, Borrower will permit, for so long
as Lender holds any debt or equity securities of Borrower, Agent, Lender or
their representative, at Agent’s or Lender’ expense, and examiners of the SBA to
visit and inspect the properties and assets of Borrower, to examine its books of
account and records, and to discuss Borrower’s affairs, finances and accounts
with Borrower’s officers, senior management and accountants, all at such
reasonable times as may be requested by Agent or Lender or the SBA.



--------------------------------------------------------------------------------

 

(d)Annual Assessment.  Upon request of Agent or Lender, promptly after the end
of each calendar year (but in any event prior to February 28 of each year) and
at such other times as may be reasonably requested by Agent or Lender, Borrower
will deliver to Agent a written assessment of the economic impact of Lender’s
investment in Borrower, specifying the full-time equivalent jobs created or
retained in connection with the investment, the impact of the investment on the
businesses of Borrower in terms of expanded revenue and taxes, other economic
benefits resulting from the investment (such as technology development or
commercialization, minority business development, or expansion of exports) and
such other information as may be required regarding Borrower in connection with
the filing of Lender’s SBA Form 468.   Lender will assist Borrower with
preparing such assessment.  In addition to any other rights granted hereunder,
Borrower will grant Agent and Lender and the SBA access to Borrower’s books and
records for the purpose of verifying the use of such proceeds.  Borrower also
will furnish or cause to be furnished to Agent and Lender such other information
regarding the business, affairs and condition of Borrower as Agent or Lender may
from time to time reasonably request, and such information shall be certified by
the President, Chief Executive Officer or Chief Financial Officer of Borrower to
the extent requested by Agent or Lender for compliance with the SBIC Act.

(e)Use of Proceeds.  Borrower will use the proceeds from the Loan only for
purposes set forth in Section 7.16.  Borrower will deliver to Agent from time to
time promptly following Agent’s request, a written report, certified as correct
by Borrower's Chief Financial Officer, verifying the purposes and amounts for
which proceeds from the Loan have been disbursed.  Borrower will supply to Agent
such additional information and documents as Agent reasonably requests with
respect to its use of proceeds and will, to the extent required by Section7.2,
permit Agent and Lender and the SBA to have access to any and all Borrower
records and information and personnel as Agent deems necessary to verify how
such proceeds have been or are being used, and to assure that the proceeds have
been used for the purposes specified in Section 7.16.

(f)Activities and Proceeds.  Neither Borrower nor any of its affiliates (if any)
will engage in any activities or use directly or indirectly the proceeds from
the Loan for any purpose for which a small business investment company is
prohibited from providing funds by the SBIC Act, including 13 C.F.R. §107.720. 
The Borrower shall not, nor shall it cause or permit any of its subsidiaries to,
without obtaining the prior written approval of Agent, change the Borrower’s or
any such subsidiary’s business activities from those conducted on the date
hereof to a business activity from which a small business investment company is
prohibited from providing funds by the SBIC Act.  The Borrower agrees that any
such change in its or any such subsidiary’s business activities without such
prior written consent of Agent shall constitute a material breach of the
obligations of the Borrower under this Addendum 1



--------------------------------------------------------------------------------

 

(g)[Reserved].

(h)Compliance and Resolution.   Borrower agrees that a failure to comply with
Borrower’s obligations under this Addendum, or any other set of facts or
circumstances where it has been asserted by any governmental regulatory agency
(or Agent or Lender believes that there is a substantial risk of such assertion)
that Agent, Lender and their affiliates are not entitled to hold, or exercise
any significant right with respect to, any securities issued to Lender by
Borrower, will constitute a breach of the obligations of Borrower under the
financing agreements among Borrower, Agent and Lender.  In the event of (i) a
failure to comply with Borrower’s obligations under this Addendum; or (ii) an
assertion by any governmental regulatory agency (or Agent or Lender believes
that there is a substantial risk of such assertion) of a failure to comply with
Borrower’s obligations under this Addendum, then (i) Agent, Lender and Borrower
will meet and resolve any such issue in good faith to the satisfaction of
Borrower, Agent, Lender, and any governmental regulatory agency, and (ii) upon
request of Lender or Agent, Borrower will cooperate and assist with any
assignment of the financing agreements among Hercules Technology III, L.P. and
Hercules Capital, Inc.

 



--------------------------------------------------------------------------------

 

ADDENDUM 2 to AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

TAXES; INCREASED COSTS

 

1.

Defined Terms.  For purposes of this Addendum 2:

 

a.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

b.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (A) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or (B)
that are Other Connection Taxes, (ii) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Term Commitment or New
Loan Commitment pursuant to a law in effect on the date on which (A) such Lender
acquires such interest in the Loan, Term Commitment or New Loan Commitment or
(B) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2 or Section 4 of this Addendum 1, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (iii) Taxes attributable to such Recipient’s failure
to comply with Section 7 of this Addendum 1 and (iv) any withholding Taxes
imposed under FATCA.

 

c.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among governmental authorities and implementing
such Sections of the Code.

 

d.

“Foreign Lender” means a Lender that is not a U.S. Person.

 

e.

“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
under any Loan Document and (ii) to the extent not otherwise described in clause
(i), Other Taxes.

 

--------------------------------------------------------------------------------

 

 

f.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

g.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

h.

“Recipient” means Agent or any Lender, as applicable.

 

i.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

j.

“Withholding Agent” means Borrower and Agent.

 

2.

Payments Free of Taxes.  Any and all payments by or on account of any obligation
of Borrower under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable law.  If any
applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant governmental authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 2 or Section 4 of this Addendum 1)
the applicable Recipient receives an amount equal to the sum it would have
received had no such deduction or withholding been made.

 

3.

Payment of Other Taxes by Borrower.  Borrower shall timely pay to the relevant
governmental authority in accordance with applicable law, or at the option of
Agent timely reimburse it for the payment of, any Other Taxes.

 

4.

Indemnification by Borrower.  Borrower shall indemnify each Recipient, within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under Section 2 of this Addendum 1 or this Section 4) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant governmental authority.  A certificate as to the amount
of



--------------------------------------------------------------------------------

 

 

such payment or liability delivered to Borrower by a Lender (with a copy to
Agent), or by Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.  In addition, Borrower agrees to pay, and to
save Agent and any Lender harmless from, any and all liabilities with respect
to, or resulting from any delay in paying, any and all excise, sales or other
similar taxes (excluding taxes imposed on or measured by the net income of Agent
or such Lender) that may be payable or determined to be payable with respect to
any of the Collateral or this Agreement.

 

5.

Indemnification by Lenders.  Each Lender shall severally indemnify Agent, within
10 days after demand therefor, for any Indemnified Taxes attributable to such
Lender (but only to the extent that Borrower has not already indemnified Agent
for such Indemnified Taxes and without limiting the obligation of Borrower to do
so), and any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
governmental authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by Agent shall be conclusive absent manifest
error.  Each Lender hereby authorizes Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by Agent to Lender from any other source against any amount due to Agent
under this Section 5.

 

6.

Evidence of Payments.  As soon as practicable after any payment of Taxes by
Borrower to a governmental authority pursuant to the provisions of this Addendum
1, Borrower shall deliver to Agent the original or a certified copy of a receipt
issued by such governmental authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to Agent.

 

7.

Status of Lenders.

 

a.

Any Lender that is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Loan Document shall deliver to Borrower
and Agent, at the time or times reasonably requested by Borrower or Agent, such
properly completed and executed documentation reasonably requested by Borrower
or Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding.  In addition, any Lender, if reasonably requested
by Borrower or Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by Borrower or Agent as will enable
Borrower or Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements.  Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Sections 7(b)(i), 7(b)(ii) and 7(b)(iv) of this Addendum 1) shall not be
required if in Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.



--------------------------------------------------------------------------------

 

 

b.

Without limiting the generality of the foregoing, in the event that Borrower is
a U.S. Person,

 

i.

any Lender that is a U.S. Person shall deliver to Borrower and Agent on or prior
to the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of Borrower or Agent),
executed copies of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

ii.

any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to Borrower and Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of Borrower or Agent), whichever of the following is applicable:

 

A.

in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

B.

executed copies of IRS Form W-8ECI;

 

C.

in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of Borrower within the meaning of Section 871(h)(3)(B) of
the Code, or a “controlled foreign corporation” related to Borrower as described
in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E; or

 

D.

to the extent a Foreign Lender is not the beneficial owner, executed copies of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
H-2 or Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;



--------------------------------------------------------------------------------

 

 

iii.

any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to Borrower and Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of Borrower or Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit Borrower or Agent
to determine the withholding or deduction required to be made; and

 

iv.

if a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to Borrower and Agent at the time or times prescribed by law and at such
time or times reasonably requested by Borrower or Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by Borrower or Agent as may be necessary for Borrower and Agent to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount,
if any, to deduct and withhold from such payment.  Solely for purposes of this
clause (iv), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.

 

c.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower and Agent in writing of its
legal inability to do so.

 

8.

Treatment of Certain Refunds.  If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to the provisions of this Addendum 1 (including
by the payment of additional amounts pursuant to the provisions of this Addendum
1), it shall pay to the indemnifying party an amount equal to such refund (but
only to the extent of indemnity payments made under the provisions of this
Addendum 1 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant governmental authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this Section 8 (plus any penalties, interest or other charges
imposed by the relevant governmental authority) in the event that such
indemnified party is required to repay such refund to such governmental
authority.  Notwithstanding anything to the contrary in this Section 8, in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 8 the payment of which would place
the indemnified party in a less



--------------------------------------------------------------------------------

 

 

favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This Section 8
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

 

9.

Increased Costs.  If any change in applicable law shall subject any Recipient to
any Taxes (other than (A) Indemnified Taxes, (B) Taxes described in clauses (ii)
through (iv) of the definition of Excluded Taxes and (C) Connection Income
Taxes) on its loans, loan principal, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto, and the
result shall be to increase the cost to such Recipient of making, converting to,
continuing or maintaining any Advance or of maintaining its obligation to make
any such Loan, or to reduce the amount of any sum received or receivable by such
Recipient (whether of principal, interest or any other amount), then, upon the
request of such Recipient, Borrower will pay to such Recipient such additional
amount or amounts as will compensate such Recipient for such additional costs
incurred or reduction suffered.  

 

10.

Survival.  Each party’s obligations under the provisions of this Addendum 1
shall survive the resignation or replacement of Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Term
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 



--------------------------------------------------------------------------------

 

EXHIBIT B

SECURED TERM PROMISSORY NOTE

$[  ],000,000

Advance Date:  ___ __, 20[  ]

 

Maturity Date:  _____ ___, 20[ ]

FOR VALUE RECEIVED, ChemoCentryx, Inc., a Delaware corporation, for itself and
each of its Qualified Subsidiaries (the “Borrower”) hereby promises to pay to
Hercules Technology III, L.P., a Delaware limited partnership or the holder of
this Note (the “Lender”) at 400 Hamilton Avenue, Suite 310, Palo Alto, CA 94301
or such other place of payment as the holder of this Secured Term Promissory
Note (this “Promissory Note”) may specify from time to time in writing, in
lawful money of the United States of America, the principal amount of [  ]
Million Dollars ($[  ],000,000) or such other principal amount as Lender has
advanced to Borrower, together with interest at a rate as set forth in Section
2.2(c) of the Loan Agreement based upon a year consisting of 360 days, with
interest computed daily based on the actual number of days in each month.  

This Promissory Note is the Term Note referred to in, and is executed and
delivered in connection with, that certain Amended and Restated Loan and
Security Agreement dated January [6], 2020, by and among Borrower, Hercules
Capital, Inc., a Maryland corporation (the “Agent”) and the several banks and
other financial institutions or entities from time to time party thereto as
lender (as the same may from time to time be amended, modified or supplemented
in accordance with its terms, the “Loan Agreement”), and is entitled to the
benefit and security of the Loan Agreement and the other Loan Documents (as
defined in the Loan Agreement), to which reference is made for a statement of
all of the terms and conditions thereof.  All payments shall be made in
accordance with the Loan Agreement.  All terms defined in the Loan Agreement
shall have the same definitions when used herein, unless otherwise defined
herein.  An Event of Default under the Loan Agreement shall constitute a Default
under this Promissory Note.  

Borrower waives presentment and demand for payment, notice of dishonor, protest
and notice of protest under the UCC or any applicable law.   Borrower agrees to
make all payments under this Promissory Note without setoff, recoupment or
deduction and regardless of any counterclaim or defense.  This Promissory Note
has been negotiated and delivered to Lender and is payable in the State of
California.  This Promissory Note shall be governed by and construed and
enforced in accordance with, the laws of the State of California, excluding any
conflicts of law rules or principles that would cause the application of the
laws of any other jurisdiction.

BORROWER FOR ITSELF AND
ON BEHALF OF ITS QUALIFIED SUBSIDIARIES:

CHEMOCENTRYX, INC.

 

 

By:

 

 

Title:

 

 

 

Exhibit B

--------------------------------------------------------------------------------

 

EXHIBIT B-1

SECURED new loan PROMISSORY NOTE

$[  ],000,000

Advance Date:  ___ __, 20[  ]

 

Maturity Date:  _____ ___, 20[ ]

FOR VALUE RECEIVED, ChemoCentryx, Inc., a Delaware corporation, for itself and
each of its Qualified Subsidiaries (the “Borrower”) hereby promises to pay to
Hercules Technology III, L.P., a Delaware limited partnership or the holder of
this Note (the “Lender”) at 400 Hamilton Avenue, Suite 310, Palo Alto, CA 94301
or such other place of payment as the holder of this Secured New Loan Promissory
Note (this “Promissory Note”) may specify from time to time in writing, in
lawful money of the United States of America, the principal amount of [  ]
Million Dollars ($[  ],000,000) or such other principal amount as Lender has
advanced to Borrower, together with interest at a rate as set forth in Section
2A.1(d) of the Loan Agreement based upon a year consisting of 360 days, with
interest computed daily based on the actual number of days in each month.  

This Promissory Note is the New Loan Note referred to in, and is executed and
delivered in connection with, that certain Amended and Restated Loan and
Security Agreement dated January 8, 2020, by and among Borrower, Hercules
Capital, Inc., a Maryland corporation (the “Agent”) and the several banks and
other financial institutions or entities from time to time party thereto as
lender (as the same may from time to time be amended, modified or supplemented
in accordance with its terms, the “Loan Agreement”), and is entitled to the
benefit and security of the Loan Agreement and the other Loan Documents (as
defined in the Loan Agreement), to which reference is made for a statement of
all of the terms and conditions thereof.  All payments shall be made in
accordance with the Loan Agreement.  All terms defined in the Loan Agreement
shall have the same definitions when used herein, unless otherwise defined
herein.  An Event of Default under the Loan Agreement shall constitute a Default
under this Promissory Note.  

Borrower waives presentment and demand for payment, notice of dishonor, protest
and notice of protest under the UCC or any applicable law.   Borrower agrees to
make all payments under this Promissory Note without setoff, recoupment or
deduction and regardless of any counterclaim or defense.  This Promissory Note
has been negotiated and delivered to Lender and is payable in the State of
California.  This Promissory Note shall be governed by and construed and
enforced in accordance with, the laws of the State of California, excluding any
conflicts of law rules or principles that would cause the application of the
laws of any other jurisdiction.

THIS PROMISSORY NOTE HAS BEEN ISSUED WITH “ORIGINAL ISSUE DISCOUNT” (WITHIN THE
MEANING OF SECTION 1273 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED). UPON
WRITTEN REQUEST, BORROWER WILL PROMPTLY MAKE AVAILABLE TO ANY HOLDER OF THIS
PROMISSORY NOTE THE FOLLOWING INFORMATION: (1) THE ISSUE PRICE AND ISSUE DATE OF
SUCH PROMISSORY NOTE, (2) THE AMOUNT OF ORIGINAL ISSUE DISCOUNT ON SUCH
PROMISSORY NOTE AND (3) THE YIELD TO MATURITY OF SUCH PROMISSORY NOTE.

Exhibit B-1

--------------------------------------------------------------------------------

 

HOLDERS SHOULD CONTACT [INSERT NAME OR TITLE AND ADDRESS OR PHONE NUMBER OF
COMPANY CONTACT].

 

BORROWER FOR ITSELF AND
ON BEHALF OF ITS QUALIFIED SUBSIDIARIES:

CHEMOCENTRYX, INC.

 

 

By:

 

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULES TO

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

Dated as of January 8, 2020

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1

SUBSIDIARIES

 

1.

ChemoCentryx Limited.

 

2.

ChemoCentryx Ireland Limited

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1B

EXISTING PERMITTED INVESTMENTS

 

1.

Investments in the Subsidiaries listed in Schedule 1.

Schedule 1B

--------------------------------------------------------------------------------

 

SCHEDULE 1C

EXISTING PERMITTED LIENS

None.

Schedule 1C

--------------------------------------------------------------------------------

 

SCHEDULE 1.1A

TERM LOAN COMMITMENTS

LENDER

 

TRANCHE 1

TERM LOAN

 

TRANCHE 2

TERM LOAN

AGGREGATE TERM COMMITMENT

 

HERCULES TECHNOLOGY III, L.P.

 

$15,000,000

$5,000,000

$20,000,000

TOTAL COMMITMENTS

$15,000,000

$5,000,000

$20,000,000

 

SCHEDULE 1.1B

 

 

NEW LOAN COMMITMENTS

LENDER

 

NEW LOAN TRANCHE A

 

NEW LOAN TRANCHE B

 

NEW LOAN TRANCHE C

 

NEW LOAN TRANCHE D

AGGREGATE NEW LOAN COMMITMENT

 

HERCULES CAPITAL, INC.

 

$20,000,000

$20,000,000

$30,000,000

$30,000,000

$100,000,000

TOTAL COMMITMENTS

$20,000,000

$20,000,000

$30,000,000

$30,000,000

$100,000,000

 

 

 

Schedule 1.1A

--------------------------------------------------------------------------------

 

SCHEDULE 5.3

CONSENTS, ETC.

None.

 

Schedule 5.3

--------------------------------------------------------------------------------

 

SCHEDULE 5.8

TAX MATTERS

None.

 

Schedule 5.8

--------------------------------------------------------------------------------

 

SCHEDULE 5.9

INTELLECTUAL PROPERTY CLAIMS

None.

 

Schedule 5.9

--------------------------------------------------------------------------------

 

SCHEDULE 5.10

INTELLECTUAL PROPERTY

 

1.

The Company has granted to Vifor Fresenius Medical Care Renal Pharma Ltd. (as
previously assigned from Vifor (International) Ltd.) certain exclusive rights
and licenses to commercialize Avacopan and CCX140 outside the United States,
pursuant to:

 

 

•

The Collaboration and License Agreement, dated as of May 9, 2016, by and between
the Company and Vifor (International) Ltd., as amended

 

 

•

The Collaboration and License Agreement, dated as of December 22, 2016, by and
between the Company and Vifor (International) Ltd., as amended

 

 

2.

InflaRx GmbH holds certain patents regarding methods of use to treat
hidradenitis suppurativa, or HS, with agents that inhibit C5a activities.

 

Schedule 5.10

--------------------------------------------------------------------------------

 

SCHEDULE 5.11

BORROWER PRODUCTS

None.

 